Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 1 of 80 PageID #: 2730




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK




      UNITED STATES OF AMERICA, the State of
      California, the State of Florida, the State of
      Hawaii, the State of Illinois, the State of
      Louisiana, the Commonwealth of Massachusetts,           No. 04-CV-3983 (SJ) (RML)
      the State of Michigan, the State of Nevada, the
      State ofNew Mexico, the State of New York, the          Hon. Sterling Johnson, Jr.
      State of Texas, and the Commonwealth of
      Virginia ex rei. JOSEPH PIACENTILE and                  RELATORS' FOURTH
      KEVIN B. KILCOYNE,                                      AMENDED COMPLAINT
                                                              FILED PURSUANT TO 31 U.S.C.
                             Plaintiffs,                      § 3730(b)(2)
                     v.

     AMGEN INC., U.S. ONCOLOGY, INC., et al.,

                             Defendants.



             On behalf of the United States of America (the "United States" or

      "Government"), and the State of California, the State of Florida, the State of Hawaii, the

      State of Illinois, the State of Louisiana, the Commonwealth of Massachusetts, the State of

      Michigan, the State ofNevada, the State of New Mexico, the State of New York, the

      State of Texas, and the Commonwealth of Virginia (collectively the "States"), Plaintiff

      and Relator Joseph Piacentile, M.D. ("Dr. Piacentile") and Plaintiff and Relator Kevin B.

      Kilcoyne ("Mr. Kilcoyne") (collectively, "Relators") file this qui tam complaint against

      Defendant U.S. Oncology, Inc. 1 ("U.S. Oncology" or "Defendant") and allege as follows:


      1
        Relators note that the only remaining defendant in this action is U.S. Oncology, Inc., as
      Amgen has previously resolved its potential liability. Nonetheless, Amgen remains in the
      case caption as the Court has not entered an order permitting or requiring amendment of
      the caption. Moreover, after the filing of the initial complaint in this matter, U.S.
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 2 of 80 PageID #: 2731




                                         INTRODUCTION

             I.      This is an action to recover treble damages and civil penalties on behalf of

      the United States arising from false statements and false or fraudulent claims made or

      caused to be made by Defendant U.S. Oncology to the United States in violation of the

      False Claims Act, 31 U.S.C. §§ 3729, et seq. (the "FCA"). The false or fraudulent claims

      and statements at issue involve payments made by federal government-funded health

      insurance programs for prescription drugs and medical services, including such programs

      as Medicaid (42 U.S.C. §§ 1396-1396w), Medicare (Title XVIII of the Social Security

      Act, 42 U.S.C. §§ 1395-l395kkk-l), the Federal Employees Health Benefits Program

      ("FEHBP"), TRICARE/CHAMPUS (I 0 U.S.C. §§ 1071-lllOa), Veterans Affairs

      Program (38 U.S.C. §§ 1701-1743), and the Railroad Retirement Medicare Program,

      administered under the Railroad Retirement Act of 1974, 45 U.S.C. §§ 231-231v, by the

      United States Railroad Retirement Board.

             2.      Amgen Inc. ("Amgen") is a company which specializes in the

      manufacturing, marketing, and selling of prescription drugs throughout the United States.

      Among its many products, Amgen manufacturers and markets the oncology drugs

      Aranesp®, Neulasta®, and Neupogen®. Those drugs are designed to be administered in a

      physician's office rather than a hospital setting, and are therefore covered by Medicare

      Part B of the federal government's reimbursement regulations? Medicare Part B covers



      Oncology was acquired by McKesson Corporation. Relators reserve the right to later
      move to amend the case caption to include McKesson Corporation, to the extent
      necessary.
      2
       In its own SEC filings, Amgen has stated that Aranesp®, Neulasta®, and Neupogen®
      are Medicare Part B drugs. (See Amgen February 28, 2007 I OK, available at
      http://investors.amgen.com/phoenix.zhtml ?c=616 56&p=irol-


                                                   I
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 3 of 80 PageID #: 2732




      physician administered drugs in an outpatient setting, and covered the Amgen oncology

      drugs at issue in this matter for all relevant times. 3

              3.      One of the principal purchasers of Aranesp®, Neulasta®, and Neupogen®

      is the federal government, primarily through its Medicaid and Medicare programs. In

      2008, Amgen generated revenues of approximately $15 billion.

              4.      Alternative oncology drugs made by competing pharmaceutical companies

      were available during all times relevant to this complaint. Those competitor drugs were

      capable of delivering results for cancer patients similar to those provided by Amgen' s

      drugs. Because of the existence of serious competitors in the oncology sector, Amgen

      was incentivized to use illegal means to persuade physicians to use its oncology drugs.

              5.      Between 2001 and 2011, Amgen attempted to persuade oncology

      groups-specifically targeting large oncology networks that controlled numerous

      physicians-to prescribe its oncology dmgs. In so doing, Amgen used a variety of

      methods to provide illegal incentives to oncology groups and physicians, including but

      not limited to paying kickbacks to these groups and physicians to incentivize them to use

      Amgen's drugs.




      SECText&TEXT=aHROcDovL2FwaS50ZW5rd216YXJkLmNvbS9maWxpbmcueG1sP21
      wYWdiPTQ3MDkzNTEmRFNFUTOxJINFUTOzNiZTUURFUOM9UOVDVEIPTI9QQU
      dFJmV4cDOmc3Vic2IkPTU3).
      3
       Medicare Part B generally does not cover prescription drugs used at home. It does,
      however, cover a limited number of outpatient prescription dmgs under limited
      conditions. Generally, drugs covered under Part B are drugs a patient would not
      administer himself. These include drugs administered by a physician in an office or
      hospital outpatient setting.


                                                      2
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 4 of 80 PageID #: 2733




             6.      As described in further detail below, these kickbacks violated the federal

      Anti-Kickback Statute, 42 U.S.C. § 1320a-7b ("AKS"), the FCA, the Medicaid Best Price

      Statute (42 U.S.C. §1396r-8), and various state false claims acts.

             7.      Amgen, as part of its conspiracy with these oncology networks, ensured
                                                                                                   !i
                                                                                                   !
      that the kickbacks were kept secret from and not reported to the Government or the States    I
                                                                                                   1
      by Amgen or by its co-conspirator oncology networks.
                                                                                                   r
                                                                                                   li
                                                                                                   [

             8.      Since Amgen's kickbacks to purchasing physicians and oncology
                                                                                                   II
      networks brought the actual price of Amgen' s drugs below the "Best Price"4 reported by      'I

      Amgen to the Government, had Amgen's kickback scheme been known by the                       I
      Government, Amgen would have been required to pay hundreds-of-millions-of-dollars in         I
                                                                                                   II!
      rebates to the Government pursuant to the Medicaid Best Price Statute for improper           !I


      payments made by the Government in excess of Amgen's actual "Best Price."

             9.      Between 2004 and 2011, various whistleblowers-including Relator

      Piacentile-filed FCA lawsuits against Amgen and others for this alleged conduct.

             10.     Relator Piacentile's 2004 complaint was the second FCA complaint filed

      against Amgen in this time period, but the first to address Amgen' s illegal kickbacks to

      oncology networks and physicians, and focused on the various kickbacks that Amgen

      employed to induce physicians to prescribe its drugs.



      4
        "Best Price" means the lowest price at which the pharmaceutical company sells its drug
      to retail, for-profit customers, such as private insurers, wholesalers, pharmacists, group
      purchasing organizations, and other similar businesses. In order to induce these private
      insurers, pharmacists, and businesses to purchase their drugs, pharmaceutical companies
      may offer their drugs at prices below the "Best Price" offered to Medicaid. In order to
      avoid violating the law, pharmaceutical companies must provide a rebate to the
      Government-the difference between the price they initially charged Medicaid and their
      "Best Price"--each year to account for the difference in pricing.



                                                   3
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 5 of 80 PageID #: 2734




             II.    One of the defendants in Relator Piacentile's 2004 complaint was U.S.
                                                                                                   I!
      Oncology, and various allegations were made regarding Amgen's use of kickbacks to
                                                                                                   !
                                                                                                    ~
                                                                                                   Ifr
      induce U.S. Oncology and its physicians to prescribe Amgen's drugs.
                                                                                                   !
                                                                                                   I
             12.    Another defendant in that case was Amerisource Bergen, who engaged in
                                                                                                   I

                                                                                                   I
      similar conduct as alleged herein. Amerisource Bergen recently resolved its FCA liability

      to the Government in a $625 million settlement announced on October I, 2018. 5
                                                                                                   I!

             13.    Relator Kilcoyne later joined Relator Piacentile's FCA lawsuit, and the        ~
                                                                                                   I
                                                                                                   !
      2004 complaint was amended accordingly. Relator Kilcoyne, a former award-winning             I
                                                                                                   !
     Amgen pharmaceutical sales representative who serviced the Greater Worchester/Boston          I
      area of Massachusetts, personally delivered Amgen kickback checks to physicians at U.S.

      Oncology locations in his sales area, thereby adding direct and personal knowledge of

     Amgen's illicit activities to Relator Piacentile's complaint.

             14.    After Relators' complaint had been under seal and part of an ongoing

      Government investigation for approximately eight years, in 2012 the Government entered

      into a global settlement agreement with Amgen, in which Amgen agreed to pay $762

     million to resolve its criminal liability and all pending FCA allegations-with $612

     million ($587.2 million to the United States and $24.8 million to the States) being paid to

     resolve the FCA suits and $150 million being paid for criminal penalties and forfeiture.

      (See DOJ Press Release dated December 19,2012, available at

     https://www.justice.gov/opa/pr/amgen-inc-pleads-guilty-federal-charge-brooklyn-ny-

     pays-762-million-resolve-criminal).




     5
      Relators Piacentile and Kilcoyne were not included in that settlement, as they
     previously voluntarily dismissed their claims against Amerisource Bergen.


                                                   4
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 6 of 80 PageID #: 2735




              15.    The civil settlement agreement encompassed allegations that Amgen: (1)

      promoted Aranesp and two other drugs that it manufactured, Enbrel and Neulasta, for off-

      label uses and doses that were not approved by the FDA and not properly reimbursable

      by federal insurance programs; (2) offered illegal kickbacks to a wide range of entities in

      an effort to influence health care providers to select its products for use, regardless of

      whether they were reimbursable by federal health care programs or medically necessary;

      and (3) engaged in false price reporting practices involving several of its drugs. As part of

      the global settlement, Amgen also agreed to enter into a Corporate Integrity Agreement

      (CIA) with I-lliS-OIG that would govern its conduct, and ensure oversight of its branding
                 .       .     6
      an d marketmg practices.

              16.    Thus, Amgen paid $762 million to the Government and the States for

      precisely the conduct that Relators Piacentile and Kilcoyne alleged in their complaint, i.e.

      that Amgen employed a variety of illegal methods to pay kickbacks to purchasing

      organizations and networks that were not reported to the Government, including

      oncology networks, to induce those physicians to purchase and prescribe Amgen's drugs.


      6
        Specifically, the 2012 global settlement agreement states that Amgen offered or paid, or
      caused to be paid directly and indirectly through Amerisource Bergen Specialty Group,
      Amerisource Bergen Corp., Cardinal Health Specialty Pharmaceutical Distribution,
      International Nephrology Network, International Oncology Network, Onmark, National
      Oncology Alliance, Oncology Supply, Inc., and Oncology Therapeutics, Inc., to health
      care providers, including, physicians, pharmacists, physician organizations, hospitals,
      managed care organizations, and group purchasing organizations and physician practice
      management organizations, remuneration, specifically in the form of cash, free product,
      free samples, product overfill, dinners, travel, hotels, consulting fees, education research
      grants, free consulting services, free reimbursement support services to assist physicians
      to secure coverage for Amgen products, improper remuneration disguised as proper
      discounts and rebates, improperly bundled products, payments for phony data collection
      studies and information collection programs, honoraria and speaker fees, for the purpose
      of influencing health care providers' selection and utilization of Aranesp, Enbrei,
      Epogen, Neulasta, Neupogen, and Sensipar regardless of whether the product was
      administered, reimbursable by federal health care programs, or medically necessary.


                                                    5
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 7 of 80 PageID #: 2736




                 17.   While the 2012 global settlement resolved all FCA claims against Amgen,

      it did not cover Amgen's conduct vis-a-vis U.S. Oncology, as only Relators Piacentile

      and Kilcoyne had asserted claims against that particular purchasing organization.

                 18.   Thus, the 2012 global settlement between the Government and Amgen did         :i
                                                                                                     II
                                                                                                     II
      not settle Relators' allegations as to Defendant U.S. Oncology. While Amgen was                ~
                                                                                                     lr
                                                                                                     L
      released from further liability for the covered conduct set forth in the 2012 settlement,

      U.S. Oncology was not and Relators' claims against U.S. Oncology were preserved.

                 19.   By way of this Fourth Amended Complaint, Relators Piacentile and

      Kilcoyne now seek to recover for U.S. taxpayers the funds that are the subject of U.S.

      Oncology's fraud, and address U.S. Oncology's liability for those funds for the first time.

                 20.   This is also an action to recover double and treble damages and civil

      penalties on behalf of the named States arising from the conduct of Defendant U.S.

      Oncology who: (a) made, used or presented, or caused to be made, used or presented,

      certain false or fraudulent statements, records and/or claims for payment or approval to

      the States; and/or (b) made, used or caused to be made or used false records or statements

      to conceal, avoid, or decrease an obligation to pay or transmit money to the States, all in

      violation of each State's respective false claims act or similar statute. The false or

      fraudulent claims, statements and records at issue involve payments made by health

      insurance programs funded by these State governments, including Medicaid.

                 21.   The statutes of the States under which Relators bring these related actions

      are the:

                       a.     California False Claims Act, Cal. Govt. Code§§ 12651 et seq.;

                       b.     Florida False Claims Act, Fla. Stat. Ann.§§ 68.081 et seq.;




                                                     6
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 8 of 80 PageID #: 2737




                    c.      Hawaii False Claims Act, Haw. Rev. Stat.§§ 661-21 et seq.;

                    d.      Illinois Whistleblower Reward and Protection Act, 740 Ill. Comp.
                            Stat.§§ 175/l et seq.;

                    e.      Louisiana Medical Assistance Programs Integrity Law, La. Rev.
                            Stat. Ann.§§ 46:439.1 et seq.;

                    f.      Massachusetts False Claims Law, Mass. Gen. Laws ch. 12, §§ SA          i
                            et seq.;

                    g.      Michigan Medicaid False Claims Act, Mich. Comp. Laws §§
                                                                                                   r
                                                                                                   it


                            400.601 et seq.;                                                       I
                                                                                                   I
                    h.      Nevada False Claims Act, Nev. Rev. Stat.§§ 357.010 et seq.;

                     i.     New Mexico Medicaid False Claims Act, N.M. Stat. Ann. §§ 27-
                            14-1 et seq., and New Mexico Fraud Against Tax Payers Act, N.M.
                                                                                                   I
                            Stat. Ann. §§ 44-9-1 et seq.;                                          I
                    J.      New York False Claims Act, N.Y. State Fin. Law§§ 187 et seq.;

                    k.      Texas Medicaid Fraud Prevention Law, Tex. Hum. Res. Code Ann.
                            § 36.002; and

                     I.     Virginia Fraud Against Taxpayers Act, Va. Code Ann.§§ 8.01-
                            216.1 et seq.

             DAMAGES CAUSED BY THE UNLAWFUL KICKBACK SCHEME

             22.     As a result of its unlawful conspiracy with Amgen, Defendant U.S.

      Oncology facilitated and caused false, fraudulent and improper billings to be submitted to

      the Government and the States, inducing Medicare, Medicaid and other federal and state

      government-funded health insurance programs, to pay hundreds-of-millions-of-dollars in

      inflated reimbursements to undeserving physicians at taxpayer expense, while the

      companies skirted the rebate requirements of the Medicaid Best Price Statute and flouted

      the anti-kickback provisions of the AKS.




                                                  7
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 9 of 80 PageID #: 2738




              23.     As a result, the federal and state governments have paid enormous sums

      for claims they would have otherwise refused to pay had they been aware of U.S.

      Oncology's illegal scheme with Amgen resulting in increased prescription drug costs to

      the federal and state governments. As Amgen's co-conspirator, and as an entity that

      negotiated for and accepted these illegal kickbacks, U.S. Oncology earned enormous

      profits as a result of its scheme.

              24.     In addition to the unnecessary expenses the Government and the States

      have paid as a result of this fraud, cancer patients have borne the reality that U.S.

      Oncology and its affiliated physicians made decisions related to treatment not based on

      which oncology drugs provided their patients with the best results, but rather which drugs

      offered the best opportunity for fmancial gain.

                                    JURISDICTION AND VENUE

              25.     This Court has jurisdiction over the subject matter of this action pursuant

      to 31 U.S.C. § 3729, et seq., and 28 U.S.C. § 1331 because this action arises under the

      laws of the United States, in particular the federal FCA.

              26.     This Court has personal jurisdiction over Defendant pursuant to 31 U.S.C.

      § 3732(a) because the FCA authorizes nationwide service of process and Defendant has

      sufficient minimum contacts with the United States.

              27.     Venue is proper in this district pursuant to 3 I U.S.C. § 3732(a) because

      acts complained of herein occurred in the State of New York within this judicial district

      and U.S. Oncology transacts business within the Eastern District of New York.




                                                    8
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 10 of 80 PageID #: 2739




              28.    In accordance with the Court's September 17, 2018 Order (Dkt. No. 167),

      this Fourth Amended Complaint has been publicly filed and shall be served on the

      Defendant.

              29.    Pursuant to 31 U.S.C. § 3730(b)(2), the Relators must provide the

      Government with a copy of the Fourth Amended Complaint artd/or a written disclosure of

      substantially all material evidence and material information in their possession

      contemporaneous with the filing of the Fourth Amended Complaint. Relators have

      complied with this provision by serving copies ofthis Fourth Amended Complaint on

      Richard P. Donoghue, United States Attorney for the Eastern District of New York, and

      the Honorable Matthew G. Whitaker, Acting Attomey General of the United States.

      Relators have also previously provided substantially all material evidence and documents

      in their possession to the Government and have since provided additional information

      that they have obtained in supplemental disclosures.

              30.    With the exception of the lifting of the seal in this matter, Relators are not

      aware that the allegations in this Fourth Amended Complaint against U.S. Oncology have

      been publicly disclosed. Further, to the extent Relators are aware of any public

      disclosures, this Fourth Amended Complaint is not based on such public disclosures. In

      any event, this Court has jurisdiction under 31 U.S.C. § 3730(e)(4) because the Relators

      are an "original source" of the information herein, given that they have provided their

      information voluntarily to the Government before filing their original complaint, and

      have knowledge that is both direct and independent of any public disclosures to the extent

       any exist.




                                                    9
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 11 of 80 PageID #: 2740




                                            THE PARTIES

              31.     Co-Relator Joseph Piacentile, M.D., resides in the State of New Jersey and

       is a licensed, non-practicing physician engaged in the healthcare industry. Dr. Piacentile
                                                                                                    II
       has personal knowledge of U.S. Oncology's practices as a result of an extensive              I'!\

       undercover investigation he personally conducted in which he secured admissions from         II
                                                                                                    !I
                                                                                                    I
       top executives of Amgen and U.S. Oncology regarding the allegations set forth herein.
                                                                                                    r
       This investigation was conducted at a time when none of the alleged conduct had been         I
                                                                                                    II
       publicly disclosed.

              32.     Co-Relator Kevin B. Kilcoyne resides in the Commonwealth of                   !
                                                                                                    ~

       Massachusetts and was employed by Amgen as a Professional Sales Representative for

       close to fifteen years, from September 1990 through May 2005. Mr. Kilcoyne's sales

       territory included the Greater Worcester/Boston, Massachusetts area. During this

       employment, Mr. Kilcoyne received numerous awards from Amgen, including multiple

       Amgen "Impact Awards" for sales quota attainment, increased hospital share, and high

       client conversion percentages. In 2003, Mr. Kilcoyne ranked third nationally in sales of

       Amgen's prescription drug Neulasta, attained 255% of his sales quota, and earned a

       Neulasta Extreme Team Award. From this employment, Mr. Kilcoyne gained direct and

       personal knowledge of the facts alleged herein.

              33.     Defendant U.S. Oncology was a corporation incorporated in Delaware and

       headquartered in Houston, Texas. At the time of the filing of the initial complaint, U.S.

       Oncology had cancer treatment centers in 39 states and was composed of over 1,200

       physicians who cared for more than 640,000 patients a year. On information and belief,




                                                    10
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 12 of 80 PageID #: 2741




      U.S. Oncology billed Medicare and Medicaid for Amgen phatmaceuticals at a rate of

      more than $60 million a year.

              34.     In December 2010, U.S. Oncology was acquired by McKesson

      Corporation in a transaction valued at $2.2 billion. The Company presently maintains a

      headquarters at 10101 Woodloch Forest, The Woodlands, Texas 77380.

              35.     Former defendant and U.S. Oncology's co-conspirator Amgen is

      incorporated in Delaware and headquartered in Thousand Oaks, California. Amgen is in

      the business of manufacturing, marketing, and selling prescription drugs throughout the

      United States. Among its many products, Amgen manufacturers and markets the

      oncology drugs Aranesp®, Neulasta®, and Neupogen®. One ofthe principal purchasers

      of Aranesp®, Neulasta®, and Neupogen® is the federal government, through its

      Medicaid and Medicare programs. In 2008, Amgen generated revenues of approximately

       $15 billion.

              36.     Amgen is no longer a party in this case, but because its contracts with U.S.

       Oncology form the basis of the violations asserted, Amgen's conduct is relevant to the

      violations alleged against Defendant U.S. Oncology.

                                      SPECIFIC ALLEGATIONS

               37.    This matter involves kickbacks in various forms paid by Amgen to

       Defendant U.S. Oncology to induce U.S. Oncology's physicians to prescribe Amgen's

       drugs Aranesp®, Neulasta®, and Neupogen® and use them to treat their cancer patients.

               38.    Specifically, U.S. Oncology solicited and received from Amgen kickbacks

       and other illegal benefits in the form of rebate checks issued to practices and individual

       physicians, pricing discounts, inflated data fees, free practice management services, travel




                                                    11
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 13 of 80 PageID #: 2742




      offers and sham speaker fees. All of these monetary benefits, which were specifically

      bargained for by U.S. Oncology and resulted in significant profits for U.S. Oncology,

      went unreported to the Government. As a result, U.S. Oncology's and Amgen's illicit

       atTangement violated the Government's "Best Price" statute, rules and regulations,

      defrauding the Government out of hundreds-of-millions-of-dollars.

              39.    The purpose of this conspiracy to defraud the Government was simple.

      From Amgen's perspective, it was to win market share from competing oncology drugs

      that were as effective (if not more effective) than Amgen's products. For U.S. Oncology,

      the scheme was to drive down the cost of its drug supply as low as possible so as to profit

       from the "spread" between the price U.S. Oncology was paying for Amgen's drugs, and

       the inflated amount it was being reimbursed for these drugs by the Government.

              40.    Amgen and U.S. Oncology and its physicians agreed to keep confidential

       and not report to the Government the numerous secret discounts, rebates, and other

       kickbacks that Amgen was providing to U.S. Oncology and its physicians and did not

       disclose those kickbacks either in Amgen's repmts filed with the Government, or in

       claims forms submitted by U.S. Oncology and its physicians to the Government for

       reimbursement under Medicare or Medicaid for physician-administered pharmaceuticals

       purchased from Amgen.

              41.    As discussed in further detail below, a U.S. Oncology employee outright

       admitted to Relator Piacentile that U.S. Oncology knew that the Amgen!U.S. Oncology

       conspiracy was violating best price. The employee said that "we do dip below [best

       price] every now and then and what happens if they catch us then they . .. will have




                                                  12
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 14 of 80 PageID #: 2743




       to go back and pay back the government[.]" The employee indicated that it was "worth

       the chance" and that having to make back-payments was "no big deal[.]"

               42.       Furthermore, Relator Kilcoyne personally delivered Amgen kickback

       checks to three U.S. Oncology locations in Massachusetts.

               43.       Had the Government been aware of U.S. Oncology's andAmgen's

       conspiracy to violate the Government's "Best-Price" statute, rules and regulations, it

       would have sought restitution of ill-gotten gains and reduced any future reimbursement

       payments to U.S. Oncology during all times relevant to this scheme.

               44.       Dr. Piacentile's and Mr. Kilcoyne's knowledge set forth herein was gained

       from:

                         1.   Dr. Piacentile's undercover investigation of Amgen and U.S.

                              Oncology, where he interviewed and audio-taped employees of

                              Amgen, U.S. Oncology, and other companies, who described the

                              details of the scheme from both Amgen and U.S. Oncology's

                              perspective, and gave specific examples of the conduct and individuals

                              involved.

                         n. Mr. Kilcoyne is able to confirm, through direct and personal

                              knowledge of Amgen' s operations as a former Amgen sales

                              representative who serviced U.S. Oncology practices, much of the

                              information gleaned through Dr. Piacentile's investigation.

               45.       Together, Dr. Piacentile and Mr. Kilcoyne present a detailed and

       compelling picture of Amgen and U.S. Oncology's scheme to defraud the United States

       and the States.




                                                       13
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 15 of 80 PageID #: 2744




             46.      The conduct that Amgen and U.S. Oncology engaged in from 2001

      through 2011 violated both the federal civil and criminal Anti-Kickback Statute, the

      Medicaid Best Price Statute (which requires, among other things, that pharmaceutical

      companies report to the Government the best price they have provided to any drug

      purchaser during each quarter), the FCA, and the state false claims acts.

             47.     Dr. Piacentile and Mr. Kilcoyne bring this action for violations of the FCA

      on behalf of themselves and the United States of America and on behalf of the named

      States under each states' version of the FCA.

             A.      U.S. Oncology

             48.     For all times relevant to this complaint, U.S. Oncology was a complex

      entity with varied involvement in the medical and pharmaceutical industry. While U.S.

      Oncology held itself out as one of the nation's largest cancer treatment and research

      "networks," in reality, it was much more.

      (https://www.sec.gov/Archives/edgar/data/943061100011931251 0250320/dl Oq.htm).

             49.     U.S. Oncology's network physicians, to whom Amgen provided illegal

      remuneration and kickbacks, prescribed large volumes of Amgen drugs to Medicaid and

      Medicare patients and beneficiaries of other government healthcare programs in violation

      of federal and state laws.

             50.     U.S. Oncology, which conducts all billing for its network physicians, in

      tum submitted claims to Medicaid, Medicare and other government healthcare programs

      and obtained hundreds of millions of dollars worth of payments from the United States

      and the named States.




                                                  14
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 16 of 80 PageID #: 2745




              51.     Under the FCA and related state false claims acts, such claims were

       fraudulent because they sought reimbursement for Amgen drugs at rates significantly

       above the levels the network physicians would receive had they disclosed the kickbacks

       and price discounts they received from Amgen to the federal and state governments.

              52.     U.S. Oncology advertised itself as owning or managing affiliated

       oncology practices across the country. The mechanics of those arrangements are relevant

       to this complaint.

              53.     Services U.S. Oncology offered to its network physicians included (i) drug

       contracting and drug distribution services, (ii) drug management services such as

       supporting inventory management, drug charge capture, and analysis of chemotherapy

       regimens, (iii) revenue cycle tools and information such as billing and coding courses for

       practice staff, patient assistance support resources and web-based applications to better

       manage denials and reduce practice bad debt, and (iv) clinical and nursing tools.

              54.     U.S. Oncology offered various service structures. Under the model known

       as a "comprehensive strategic alliance," U.S. Oncology would "own or lease all of the

       real and personal property used by [an] affiliated practice[]. In addition, [U.S. Oncology]

       generally manage[ s] the non-medical business operations of [its] affiliated practices and

       facilitate[s] communication with [its] affiliated physicians."

               55.    For these practices, U.S. Oncology was "responsible for non-medical

       decisions, including facilities management and information systems management[,]" and

       "account[s] for all expenses that [it] incur[ s] in connection with managing a practice,

       including ... pharmaceutical expenses, and salaries and benefits of non-physician

       employees of the practices, and [U.S. Oncology is] paid a management fee based on a




                                                    15
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 17 of 80 PageID #: 2746




      percentage of the practice's earnings before income taxes, subject to certain

      adjustments."

              56.     Another of U.S. Oncology's service models, the "Targeted Physician

      Services" model, offered targeted arrangements where a subset of the services offered

      through comprehensive management agreements were provided separately to oncologists

      on a fee-for-service basis.

              57.     Targeted physician services represented 17.7% and 15.5% of U.S.

      Oncology revenue during the nine months ending September 30, 2010 and 2009,

      respectively, which was primarily fees for payment for pharmaceuticals and supplies used

      by the practice and reimbursement for certain pharmacy-related expenses. A smaller

      portion of revenue came from targeted arrangements and payment for the other services

      U.S. Oncology provides.

              58.     As of2004, U.S. Oncology directly owned and operated 477 oncology

      practices that included more than 850 physicians. According to Cynthia Radford,

      Director of Business Development for U.S. Oncology from 2002 to at least 2004 (who

      Relator Piacentile interviewed in 2004), U.S. Oncology controlled nearly all aspects of

      these practices.

              59.     As of2004, U.S. Oncology also owned and operated 77 free-standing

       comprehensive cancer centers, which provided chemotherapy treatment and other

       services. U.S. Oncology began operating these facilities to help diversify its potifolio and

       insulate against a decrease in profits from its drug sales and distribution.

              60.     U.S. Oncology made most of its revenue by negotiating market volume-

       purchase, market share, or use-based rebate and discount contracts with pharmaceutical




                                                     16
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 18 of 80 PageID #: 2747




      companies (like Amgen) and then directing its affiliated practices to purchase and

      prescribe the drugs it had contracted for.

              61.     In addition to oncology practices, U.S. Oncology's website indicates that

       it now has in its network 84 comprehensive cancer centers and 15 facilities providing

      radiation therapy only and a research network cutTently managing 97 active clinical trials.

       U.S. Oncology also directly owns many, if not all, of these facilities.

              B.      Amgen

              62.     Amgen markets and manufactures darbepoetin alfa, a protein that

       stimulates bone matTow cells to increase red blood cell production, under the trade name

       Aranesp®. The FDA has approved Aranesp® for the treatment of anemia associated with

       chronic renal failure, including patients on dialysis, and for the treatment of anemia in

       patients with non-myeloid malignancies where anemia is due to the effeqt of

       concomitantly administered chemotherapy. Aranesp® is administered by injection, and

       dosing regimens vary depending on the specific indications described in the package

       insert for the dmg.

              63.     Amgen manufactures another protein, epotein alfa, that the FDA has

       approved for use in nearly identical indications. Amgen sold the rights to market epotein

       alfa to Ortho Biotech Products, Inc., who markets the drug under the trade name

       Procrit®. Procrit® and Aranesp® compete directly for the same pool of patients who

       require increased blood cell production in order to combat anemia resulting from chronic

       renal failure or chemotherapy in connection with non-myeloid malignancies. The

       Aranesp® product insert describes how physicians can convert patients from Proct·it® to

       Aranesp®.




                                                    17
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 19 of 80 PageID #: 2748




              64.     Filgrastim is a human granulocyte colony stimulating factor (G-CSF),

       produced by recombinant DNA technology, which Amgen manufactures and markets

       under the trade name Neupogen®. The FDA has approved Neupogen® for use by

       patients receiving myelosuppressive anti-cancer drugs to fight non-myeloid malignancies.

       Neupogen® reduces the incidence of infection, manifested by febrile neutropenia, in

       these patients, by stimulating the production of white blood cells.

              65.     Pegfilgrastim, anotherG-CSF that Amgen markets under the trade name

       Neulasta®, is also FDA-approved as a treatment to decrease the incidence of infection, as

       manifested by febrile neutropenia, in patients with non-myeloid malignancies receiving

       myelosuppressive anti-cancer drugs associated with a clinically significant incidence of

       febrile neutropenia. Neulasta® is an alternative treatment to Neupogen®.

              66.     As described earlier, in December 2012, Amgen entered into a settlement

       agreement with the Government resolving various alleged conduct involving its payment

       of kickbacks and remunerations to the oncology industry. This settlement did not include

       or resolve U.S. Oncology's potential liability for its receipt of kickbacks from Amgen, as

       is alleged in this Fourth Amended Complaint.

              67.     According to the 2012 settlement agreement between Amgen, the United

       States and various state governments and relators, from January 1, 2001, to September

       30,2011, in violation of the AKS and/or the FCA, Amgen offered or paid, or caused to

       be paid directly and indirectly through Amerisource Bergen Specialty Group,

       Amerisource Bergen Corp., Cardinal Health Specialty Pharmaceutical Distribution,

       International Nephrology Network, International Oncology Network, Onmark, National

       Oncology Alliance, Oncology Supply, Inc., and Oncology Therapeutics, Inc., to health




                                                    18
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 20 of 80 PageID #: 2749




      care providers, including, physicians, pharmacists, physician organizations, hospitals,

      managed care organizations, and group purchasing organizations and physician practice

      management organizations, remuneration.

              68.     This remuneration specifically came in the form of cash, free product, free

      samples, product overfill, dinners, travel, hotels, consulting fees, education, research

      grants, free consulting services, free reimbursement support services to assist physicians

      to secure coverage for Amgen products, improper remuneration disguised as proper

      discounts and rebates, improperly bundled products, payments for phony data collection

       studies and information collection programs, honoraria and speaker fees, for the purpose

       of influencing health care providers' selection and utilization of Aranesp®, Enbrel®,

      Epogen®, Neulasta®, Neupogen®, and Sensipar® regardless of whether the product was

      administered, reimbursable by federal health care programs, or medically necessary.

              69.     According to the 2012 settlement, from April30, 2004, to January I,

      2008, Amgen knowingly reported inaccurate Average Sales Prices ("ASP") for

      Aranesp®, Epogen®, Neulasta®, and Neupogen® by failing to account properly for

      price concessions, including group purchasing organization volume discounts, prompt

       pay discounts, cash discounts, free goods that are contingent on any purchase

       requirement, chargebacks, rebates, and price concessions disguised as bona fide service

       fees, in the calculation of ASP. Amgen employees and agents were directed to explain the

       profitability of the inaccurate ASP.

              70.     From April30, 2004, to September 30, 2011, Amgen knowingly reported

       inaccurate ASP for Aranesp®, Epogen®, Neulasta®, and Neupogen® by failing to

       account properly for price concessions including rebates, volume discounts and free




                                                   19
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 21 of 80 PageID #: 2750




      goods that were contingent on any purchase requirement, referred to in the settled

      complaints as "bundled pricing[.]" Amgen employees and agents were directed to explain

      the profitability of the inaccurate ASP.

              71.    During the period from January I, 2001, to September 30, 2011, Amgen

      knowingly reported inaccurate Best Prices and Average Manufacturer Prices for

      Aranesp®, Enbrel®, Epogen®, Neulasta®, Neupogen® and Sensipar® by failing to

      include remuneration that was paid to health care providers and that was conditioned on

      purchase of Amgen products in violation ofthe Medicaid Rebate Statute, 42 U.S.C. §

       1396r-8.

              C.     An Overview of Amgen/U.S. Oncology's Unlawful Kickback and
                     Related Best Price Conspiracy

              72.    In or about February 28, 2002, Amgen entered into a multi-year agreement

      with U.S. Oncology to provide Aranesp®, Neulasta® and Neupogen®. This contract was

      worth approximately $250 million per year.

              73.    As part of his investigation, Dr. Piacentile interviewed Anthony Corrao, a

      former Amgen sales executive, who managed the negotiations with U.S. Oncology that

       resulted in the 2002 agreement.

              74.     During these negotiations, U.S. Oncology demanded from Amgen

       unlawful financial incentives that included Amgen paying grants, giving drug price

       discounts and rebates, and sponsoring physician speakers, advisory boards and

       conferences, all to U.S. Oncology or for the benefit of its physician members. These

       incentives would illicitly compensate U.S. Oncology for referring its physician members

       to prescribe and/or use Amgen drugs and would compensate the physician members for

       prescribing and/or using Amgen drugs.



                                                   20
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 22 of 80 PageID #: 2751




               75.     U.S. Oncology made clear that, in order to get the contract and U.S.

       Oncology's business, Amgen would have to provide incentives that exceeded those

       provided by U.S. Oncology's then-current supplier of competing drugs.

               76.     Amgen agreed to provide these illegal incentives, and U.S. Oncology

       entered into the multi-year agreement.

               77.     Dr. Piacentile also interviewed Michael Louviere, Vice President of

       Marketing for U.S. Oncology, who had been directly and significantly involved in the

       negotiations ofthe Amgen agreement with Mr. Corrao.

               78.     Under the agreement, U.S. Oncology acted as the gateway that allowed its

       network physicians to glean profits from Amgen's price discounts and kickbacks while

       illegally benefiting itself.

               79.     When Amgen struggled to launch Aranesp, U.S. Oncology used its clout

       to help Amgen push the product in exchange for kickbacks. U.S. Oncology agreed to help

       Amgen get Aranesp on the continuum by directing its physicians to prescribe the drug.

       As Mr. Louviere put it, "having 900 physicians in [U.S. Oncology's] back pocket" made

       it easy to run such a scheme. U.S. Oncology viewed the process of forcing its physicians

       into compliance with its directive to use Aranesp as simply "herding cats[.]"

               80.     In particular, U.S. Oncology handled all of its networks physicians'

       accounting and billing to Government funded health insurance programs and routinely

       escalated the reimbursement rate for the drugs it purchased from Am gen.

               81.     U.S. Oncology had regional billing centers that handled all billing. One

       center was located in the Carolinas, and one was located in Houston, Texas.




                                                    21
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 23 of 80 PageID #: 2752




              82.     According to U.S. Oncology's Louviere, U.S. Oncology made it a practice

       to never report kickbacks or price discounts received from Amgen to the Government.

              83.     Defendant U.S. Oncology was thereafter one of Amgen's major

       customers, and actively participated in violating the AKS, the Medicaid Rebate Statute

       and the FCA. Amgen paid kickbacks and illegal remuneration to U.S. Oncology and its

       physicians in order to induce U.S. Oncology and its physicians to prescribe Amgen drugs

       including Aranesp®, Neulasta® and Neupogen®, rather than competing drugs.

              84.     The kickbacks Amgen paid to prescrih~ l,J,S. Oncology physicians came

       in many forms, including cash payments, so-called "research grants," free services, free

       equipment, drug price discounts and other inducements.

              85.     By soliciting and receiving illegal kickbacks and price discounts from

       Amgen which were not disclosed to the Government in violation of the AKS and the

       Medicaid Rebate Statute, U.S. Oncology improperly sought reimbursement for Amgen

       drugs from Government-funded health insurance programs, and filed false and/or

       fraudulent certifications regarding compliance with the AKS and the Medicaid Rebate

       Statute in violation of the FCA.

              86.     To conceal its unlawful conduct and avoid refunding payments made on

       false claims, U.S. Oncology falsely certified, in violation of the FCA, that the claims it

       submitted or caused to be submitted to the Government were made in compliance with

       federal law, including the prohibitions against kickbacks and illegal remuneration to

       physicians.

              87.     By illegally soliciting and accepting kickbacks in exchange for prescribing

       Amgen drugs, U.S. Oncology's actions have illegally moved market share to specific




                                                    22
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 24 of 80 PageID #: 2753




       drugs by inducing physicians to prescribe medications they would not have otherwise

       prescribed but for the receipt of kickbacks and price discounts.

              88.     Moreover, by intentionally concealing both the payment of kickbacks and

       price discounts from Amgen to U.S. Oncology, and from U.S. Oncology to its member-

       physicians and its stand-alone cancer treatment centers, Amgen failed to accurately report

       the "best plice" of Medicaid covered drugs as required by the Medicaid Rebate Statute,

       42 U.S.C. §1396r-8. This has resulted in millions of dollars of overpayments by both the

       federal government and State governments in Medicaid payments to U.S. Oncology.

               89.    Before the Court is the first and only complaint to ever address U.S.

       Oncology's fraudulent scheme with Amgen.

              90.     The Relators' investigation uncovered specific and uncontroverted

       evidence of Amgen's payment of kickbacks to U.S. Oncology and its network physicians

       in order to increase its market share. Below are some specific examples.

                           i. Unlawful Rebate Checks and Pricing Discounts

              91.     Dr. Piacentile interviewed Cynthia Radford, Director of Business

       Development for U.S. Oncology from 2002 to at least 2004, who stated that U.S.

       Oncology would contract with pharmaceutical companies for kickbacks, the

       pharmaceutical companies would provide "rebates" to U.S. Oncology (along with

       additional remuneration), and U.S. Oncology would pass some of those rebates along to

       its physicians while retaining some for itself as profit.

               92.    Additionally, pharmaceutical company representatives would visit the

       individual U.S. Oncology practices to provide additional, direct "incentives" to the U.S.

       Oncology physicians to help promote their products.




                                                     23
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 25 of 80 PageID #: 2754




                                                                                                     I
              93.     As a result of the contract between Amgen and U.S. Oncology, a U.S.
                                                                                                     ~
       Oncology network physician was typically able to glean $300,000 per quarter from              I
                                                                                                     II
       Amgen discounts and incentives by paying a $44,000 monthly fee to U.S. Oncology.              I
                                                                                                     1!

       These "incentives" were never repmted to the Government, which resulted in inflated           l'i
       reimbursements from Government insurers to U.S. Oncology, thereby violating the "best

       price" rules and regulations.
                                                                                                     lI
              94.     U.S. Oncology provided its network physicians with a Quarterly Business

       Review, which detailed the kickback checks they were due to receive from
                                                                                                     I
       pharmaceutical companies.

              95.     The purpose of the Quarterly Business Review was to encourage U.S.

       Oncology network physicians to increase their prescriptions of drugs that provided

       rebates-i.e. to work with those companies (like Amgen) that agreed to provide U.S.

       Oncology with illegal pricing benefits. In fact, Amgen instructed its sales representatives

       to use the Business Review as a "contract selling tool[.]" See Amgen PowerPoint

       Presentation Slide, attached hereto as Exhibit A.

               96.    In order to ensure its success in negotiating these use-based contracts and

       in actually meeting its required use, U.S. Oncology convinced or directed hundreds of

       physicians to join its scheme and use the preferred pharmaceuticals it was making money

       on. To guarantee its use-base metrics were satisfied, U.S. Oncology would push preferred

       formulary drugs to its physicians over less incentivized drugs.

               97.    For example, in or about 1994, U.S. Oncology negotiated with Amgen for

       a contract whereby U.S. Oncology committed to purchase a certain amount of Amgen's

       Aranesp® in exchange for certain kickbacks.




                                                   24
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 26 of 80 PageID #: 2755



                                                                                                  i
                                                                                                  I'
                                                                                                   il
              98.      Per Ms. Radford, the Amgen-U.S. Oncology agreements were negotiated
                                                                                                  I~
                                                                                                  I
      by U.S. Oncology's purchasing department. Specifically, for the Amgen agreement, U.S.
                                                                                                  I
       Oncology's Brian Manning, Vice President of Purchasing, handled the negotiations. Mr.      li
                                                                                                  I
                                                                                                  ~
       Manning reported to Corey Stevenson, who also knew of the deal.
                                                                                                  ]I
              99.      Moreover, U.S. Oncology had similar contracts with other pharmaceutical

       companies, including Aventis for Anzement® and Novartis for Iridium.
                                                                                                  Ir
              I 00.    Per Ms. Radford, those types of contracts persisted until at least 2004.   II
                                                                                                  ~
                                                                                                  I
               I 01.   U.S. Oncology used its group purchasing power to "shake down" the
                                                                                                  I
       manufacturers for kickbacks. Ms. Radford noted that U.S. Oncology would ask its            l,Ii

       suppliers to "bend the rules" for it, because it had what the pharmaceutical companies

       needed: "access to patients" and "real practices" that could move large amounts of
                                                                                                  I
       product.                                                                                   !'
                                                                                                  II
                                                                                                  I',[
               102.    Pharmaceutical companies were unhappy with U.S. Oncology's demands,        0
                                                                                                  I
                                                                                                  I
       but nonetheless participated because U.S. Oncology had a captured audience with a large
                                                                                                  II
                                                                                                  ,I
       group of prescribers and available patients.
                                                                                                  II
               103.    In exchange for that commitment, Amgen offered to U.S. Oncology a
                                                                                                  [I
       kickback that Amgen categorized as both discounts and rebates.

               104.    U.S. Oncology knew that these contract negotiations meant large sums of
                                                                                                  I
                                                                                                  'I

       rebate, discount, and kickback monies for both it and its affiliated practices.
                                                                                                  I
                                                                                                  •
               105.    For the practices affiliated with U.S. Oncology, these agreements meant    I
       the practices would save money on drugs purchased, but they had to pay U.S. Oncology a

       fee for that purchasing right.




                                                      25
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 27 of 80 PageID #: 2756




              106.   U.S. Oncology's Louviere explained the process as such: a pharmaceutical

      company would sell its product to the general purchaser for $100. U.S. Oncology would

      come in and refuse to pay anything over $92. Once U.S. Oncology convinced the

      company to sell it to them at the discounted rate, it would then charge its practices $98

      for the same drug, giving the practice a slight discount, while U.S. Oncology kept

      substantial profits. When asked whether U.S. Oncology treated this as a discount or a

      rebate, U.S. Oncology's Louviere responded that "you could call it anything you want"

      because U.S. Oncology is "very creative in how [it] do[es] it." U.S. Oncology called its

      scheme a "game."

              107.   The "game" was really a conspiracy. U.S. Oncology and Amgen conspired

      to discount prices below "best price" so that U.S. Oncology could increase profits while

      Amgen would increase its market share, product usage, and profits. By engaging in this

      kickback conspiracy, U.S. Oncology received a windfall from Amgen, as it received both

      reimbursement from the Government for the Amgen products it used, in an amount

      unlawfully inflated by Amgen's and U.S. Oncology's non-disclosure of the kickbacks

      paid, and also received financial benefits by way of those kickbacks, which caused the

      effective price U.S. Oncology was paying for Amgen products to fall substantially below

      best price.

              108.   In fact, for affiliated practices not directly owned by U.S. Oncology, in

      order to gain access to the U.S. Oncology purchasing contracts, practices had to pay

      between $40,000 and $70,000 per month. In exchange for this payment to U.S.

      Oncology, affiliated practices would receive access to discounted Amgen products.




                                                   26
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 28 of 80 PageID #: 2757
                                                                                                I
                                                                                                I
                                                                                                I
              109.   Amgen would also offer kickbacks to physicians at U.S. Oncology owned      I
      and managed practices beyond what it provided to U.S. Oncology directly. These            I
      physician-direct rebates were tethered directly to the amount of Aranesp® purchased by    I
      that particular physician.
                                                                                                I
              110.   U.S. Oncology practices would also receive "added fees" from Amgen

      that increased the kickbacks received by the practices.
                                                                                                Ir
                                                                                                "
                                                                                                il
              111.   The physician-direct rebates came directly from Amgen to the practice by   !I

                                                                                                II
      way of a check, often delivered by Amgen pharmaceutical representatives on a quarterly
                                                                                                i[
                                                                                                I'
      basis. As described in greater detail below, Relator Kilcoyne (an Amgen pharmaceutical    l
                                                                                                II
      representative) personally delivered many of these checks to three Massachusetts-based
                                                                                                II
      U.S. Oncology practices in the Greater Worcester/Boston area.

              112.   The Amgen discounts paid directly to the practices were often large. For   I

      example, Ms. Radford noted that in 2004, a U.S. Oncology practice in Morristown, New
                                                                                                I'I
                                                                                                '"
                                                                                                II
      Jersey, was set to receive a $500,000 "rebate" check from Amgen for its use of            it
                                                                                                ~
                                                                                                I
      Aranesp®.

              113.   Relator Kilcoyne himself recalls delivering Amgen rebate checks worth

      several hundred thousand dollars to U.S. Oncology practices in his sales area.

              114.    Specifically, Relator Kilcoyne was responsible for servicing U.S.

      Oncology practices in Pittsfield, Massachusetts, North Adams, Massachusetts, and Great

      Barrington, Massachusetts; all of which were affiliated with the Berkshire Hematology

      Oncology group.

              115.   Relator Kilcoyne regularly called on the physicians and nurses at the

      Pittsfield, North Adams, and Great Barrington locations, including Michael J. DeLeo,




                                                  27
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 29 of 80 PageID #: 2758




       M.D., Paul Rosenthal, M.D., Jesse I. Spector, M.D., Spyridon Triantos, M.D., and

       Harvey Zimbler, M.D. Relator Kilcoyne also routinely met with nurse Pamela S. Doyle,

       N.P. and office manager Fred Harrison, who managed all oftbe U.S. Oncology purchases

       for these locations.

               116.   In fact, Relator Kilcoyne's calendar entries indicate that he met with U.S.

       Oncology/Berkshire Hematology Oncology routinely from 2002 through 2005, visiting

       the Pittsfield, North Adams, and Great Barrington locations more than forty (40) times

       from June 2002 through November 2004.

               117.    For example, at 1 I :30 a.m. on January 26, 2004, Relator Kilcoyne visited

       the Pittsfield U.S. Oncology location to deliver information and remuneration relevant to

       U.S. Oncology's "Reimbursement Program[.]" See Exhibit B attached hereto.

               118.    By way of further example, the itinerary Relator Kilcoyne kept during his

       time as an Amgen sales representative shows that he met with various U.S. Oncology

       representatives between noon and 1:30 p.m. on November 30, 2004. Relator Kilcoyne

       met with Dr. Rosenthal and staff nurses Julie, Linda and Gloria to discuss Neulasta and

       Aranesp. See Exhibit C attached hereto. Relator Kilcoyne provided the same information

       to other U.S. Oncology physicians, nurses, and business administrators throughout that

       same day. Relator Kilcoyne's calendar shows similar meetings occurring through May

       2005.

               119.    Relator Kilcoyne's relationship with the U.S. Oncology practices in

       Pittsfield, North Adams, and Great Barrington was highlighted by a November 10, 2004

       recommendation Jetter written to Amgen's Steven Terreri by Fred Harrison, praising




                                                    28
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 30 of 80 PageID #: 2759




       Relator Kilcoyne's work. See Exhibit D attached hereto. In that letter, Mr. Harrison

       indicates that Relator Kilcoyne was "always welcome[] in [the U.S. Oncology] office."

              120.    Relator Kilcoyne delivered kickback checks to U.S. Oncology's Pittsfield,

       North Adams, and Great Barrington locations.

              121.    U.S. Oncology monitored all of the rebates and discounts delivered by
                                                                                                   ~
                                                                                                   li•
       Amgen to both it and its member practices. As discussed above, U.S. Oncology created         I


       and distributed a Quarterly Business Review that would explain to its member-practices      III
                                                                                                   I
       what their anticipated rebates were, and where they were missing out on further

       opportunities to make extra money.                                                          .




              122.    To guarantee its greatest profit, Ms. Radford explained that the practices

       owned and operated by U.S. Oncology had to "follow the ... formulary" or the "standard

       of care" U.S. Oncology dictated, which included using the specific pharmaceuticals U.S.

       Oncology directed. These pharmaceuticals were, of course, the ones U.S. Oncology had

       negotiated kickbacks for using.

               123.   As noted above, in addition to the nearly 500 practices U.S. Oncology

       owned and operated during all times relevant to this complaint, U.S. Oncology offered a

       service model to independent practices, whereby U.S. Oncology would act as an

       administrator and adviser to the practice without actually owning it.

               124.   For these affiliated practices, U.S. Oncology would offer access to U.S.

       Oncology programming and, among other things, access to its contracting services and

       negotiated discounts and rebates. U.S. Oncology would market this as offering practice

       management assistance.




                                                   29
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 31 of 80 PageID #: 2760




             125.    Ms. Radford explained that while U.S. Oncology could not tell these

      approximately 200 affiliated practices exactly what to do, they worked to convince them

      to adhere to the same formularies that the U.S. Oncology-owned practices used. U.S.

      Oncology used its service contracts to "persuade" these practices to use its formularies, as

      doing so would generate greater profits for U.S. Oncology.                                     i
                                                                                                     lf
                                                                                                     L

             126.    George Lorenz, a former Regional Manager at Amgen responsible for the

      region spanning from Maine to Virginia, worked intimately with U.S. Oncology and its

      practices. On several occasions in or around 2004, Mr. Lorenz met with Relator

      Piacentile and shared his knowledge of the ongoing scheme. Mr. Lorenz's statements

      directly support Ms. Radford's allegations.

              127.   While Mr. Lorenz was working for Amgen, U.S. Oncology made him sign

      a contract allowing U.S. Oncology to profit by making "25%" on Amgen products. In

      short, Mr. Lorenz noted that the contract required Amgen to discount the drug to U.S.

      Oncology in exchange for U.S. Oncology "putting it on their formulary[,]" (i.e. telling

      physicians in its network to prescribe Amgen drugs).

              128.   The discounts provided were tied to "market share" and "volume"

      meaning that the more Amgen product purchased by U.S. Oncology and its practices, the

      better the discount. These discounts, of course, were not reported to or passed on to the

      Government or the named States in violation of state and federal law, as discussed herein.

              129.   Mr. Lorenz, like Ms. Radford, confirmed that the U.S. Oncology/Amgen

      agreement required U.S. Oncology to purchase a certain amount of Amgen product. In

      order to ensure compliance, Amgen would internally track and monitor U.S. Oncology's




                                                    30
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 32 of 80 PageID #: 2761




       purchasing. If U.S. Oncology hit its purchasing mark, Amgen would issue checks to U.S.

       Oncology and also to the U.S. Oncology practices.

              130.    The kickback deal was negotiated by executives at both Amgen and U.S.

       Oncology. Amgen was represented by Vice President Bob Siegert and Mike Gouvia, a

       Vice President at U.S. Oncology was involved from U.S. Oncology's side.

              131.    The result of this contract was more than $250 million per year of business

       from U.S. Oncology to Am gen.

              132.    Mr. Lorenz understood that U.S. Oncology would contract with Amgen

       for various rebates and discounts. Ms. Radford confirmed that U.S. Oncology would

       receive those monies from Amgen on a quarterly basis.

              133.    U.S. Oncology would then pass some of the discounts it received from

       Amgen on to its individual practices.

              134.    These payments would be made via quarterly rebate check from U.S.

       Oncology to the individual practices. Ms. Radford explained that these checks often

       "substantially" exceeded $50,000 each.

              135.    Mr. Lorenz indicated that U.S. Oncology would skim a percentage of

       those payments before passing the remainder to the individual practices.

              136.    In addition to the payments made by Amgen to U.S. Oncology, Amgen

       would also send checks directly to the U.S. Oncology practices.

              13 7.   Relator Kilcoyne, one ofthe top selling Amgen sales representatives

       located in the Greater Worchester/Boston Area (Massachusetts), personally delivered

       these checks to U.S. Oncology practices in his service area. According to Relator




                                                   31
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 33 of 80 PageID #: 2762




      Kilcoyne, at times, these checks were for hundreds of thousands of dollars and were hotly

      anticipated by the physicians.

              138.   For example, Relator Kilcoyne recalls hand delivering particularly large

      kickback checks-valuing in the hundreds of thousands of dollars-to the U.S. Oncology
                                                                                                  il
      affiliated practice located in Pittsfield, Massachusetts.                                   I
                                                                                                  I
                                                                                                  l
              139.   Amgen demanded that the deal with U.S. Oncology involve "split

      payments" because Amgen believed that making payments directly to the physicians

      would help to "motivate" the doctors to use Amgen products.

              140.   To enhance the likelihood that U.S. Oncology and its practices would

      continue to use Amgen product, Mr. Lorenz and others would often visit U.S. Oncology

      practices to check-up on their prescribing habits. These meetings often involved Mr.

      Lorenz meeting with the individual U.S. Oncology practices' "business manager" who

      was largely responsible for placing purchase orders, informing the physicians of the

      various contracts between Amgen and U.S. Oncology, and managing how the physicians

      were prescribing.

              141.    To the extent Amgen concluded that U.S. Oncology or one of its practices

      was not meeting its purchasing volume requirement, Amgen would send a representative

      to explain the deficiency to U.S. Oncology and the practice, and help coach them into

      compliance. That person was usually from the corporate account executive side of

      Am gen.

              142.    Amgen would categorize the payments made to U.S. Oncology and its

      practices as both rebates and discounts.




                                                    32
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 34 of 80 PageID #: 2763




              143.    U.S. Oncology would meet its Amgen quotas by placing a pharmacist of

       its choosing into the U.S. Oncology practices to help the practice obtain better pricing,

       track usage, and coach prescribing of on-formulary drugs.

               144.   In addition to forcing the U.S. Oncology practices it owned to use Amgen

       drugs, and in addition to heavily persuading the non-owned U.S. Oncology practices to

       use the same formulary, U.S. Oncology would also purchase Amgen drugs on its own (if

       it needed to) to help meet its volume requirement.

               145.   This would occur, in part, with a program at U.S. Oncology that Ms.

       Radford described as the "Merlin Project."

               146.   Presently, the U.S. Oncology network includes a pharmaceutical

       distribution business currently distributing $2.5 billion annually in oncology

       pharmaceuticals.

               147.   U.S. Oncology advertises that its reimbursement expertise helps providers,

       payers and pharmaceutical manufacturers realize cost efficiency and predictability in a

       largely unpredictable field of medicine. The facts, however, show U.S. Oncology used its

       expertise to defraud the Government.

               148.   During the billing cycles ending September 30,2010 and 2009,78.5% and

       80.7% of U.S. Oncology's revenue, respectively, was derived from comprehensive

       strategic alliances. The change from the prior year reflects the growth of physicians

       affiliated under targeted arrangements.

               149.   In late 2004, U.S. Oncology changed its model, no longer giving direct

       rebates to physicians. Instead, U.S. Oncology provided "prebates" which were built into

       the drug purchase price the U.S. Oncology physicians were paying. Ms. Radford




                                                    33
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 35 of 80 PageID #: 2764




                                                                                                   ~
                                                                                                   I
       explained that U.S. Oncology was simply increasing the drug price and would keep            I
       portions of that inflated price as its profit.
                                                                                                   I
               150.    Under the new model, U.S. Oncology was inflating the prices of the drugs
                                                                                                   I
                                                                                                   ,!
                                                                                                   I
       it had the greatest discount from the manufacturer on, specifically, drugs from Amgen       I
                                                                                                   ,,



       and Aventis.                                                                                II
               151.    Under guidelines promulgated by the U.S. Department of Health and
                                                                                                   r
       Human Services, a pharmaceutical manufacturer must take affirmative steps to inform its     I
       customers of their obligation to accurately bill Medicare, and also must take affirmative   I
                                                                                                   I
                                                                                                   II
       steps to ascertain the manner in which its customers actually bill. See OIG Guidance, 68    i
       Fed. Reg. at 23735.                                                                         II
                                                                                                   !




               152.    Amgen had no guidelines regarding reporting of discounts posted among

       the billing information for clinics provided on its website. Information guidelines

       provided to its employees discussed the dangers under the AKS of providing financial

       incentives to customers, but did not prohibit its employees from doing so. Instead, the

       guidelines instructed employees to consult first with the legal department.

                       ii.      Marketing the Spread

               153.    Amgen would show all practices, including U.S. Oncology practices, a

       "Net Cost Calculator[,]" which was a tool used by Amgen to indicate to physicians how

       much money they would be receiving in discounts, rebates, and other kickbacks. See

       Exhibit E attached hereto.

               154.    Using this Net Cost Calculator and other tools, Amgen would inform U.S.

       Oncology practices and physicians of the "spread" between the price U.S. Oncology was

       actually purchasing Amgen's drugs for (minus all relevant kickbacks), and what those




                                                        34
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 36 of 80 PageID #: 2765




      same practices were receiving in reimbursements from the Government. As such, U.S.

      Oncology had complete knowledge throughout the relevant time period of the fact that it

      was receiving a pricing benefit from Amgen that was not being reported to the

      Government, so as to allow U.S. Oncology to profit from the difference between what it

      was paying for drugs from Amgen, and what it was receiving in reimbursements for those

      drugs from the Government.

              155.   Had the Government been aware of this "spread" that was the result of

      U.S. Oncology soliciting and accepting illegal kickbacks and pricing discounts from

      Amgen, such that Government "best price" rules and regulations were being violated,

      U.S. Oncology and Amgen, as co-conspirators, would have been liable to the

      Government for potentially hundreds-of-millions-of-dollars as a result of these best price

      violations.

              156.   Knowing that their scheme was illegal, U.S. Oncology and Amgen agreed

      to keep the Net Cost Calculator secret, not allowing any Amgen sales representatives to

      leave print copies of it with U.S. Oncology's offices. As the Net Cost Calculator was a

      roadmap to how Amgen and U.S. Oncology would defraud the Government, both parties

      knew that the document was too sensitive to allow it to fall into the hands of the

      Government.

              157.   Knowing that this practice was improper and potentially illegal, Relator

      Kilcoyne refused to use the Net Cost Calculator in his presentation to U.S. Oncology

      physicians and practices, despite instructions to do so from his Amgen supervisors. This

      ultimately led to his termination from Amgen.




                                                   35
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 37 of 80 PageID #: 2766




                         iii. Inflated "Data Fees"

              158.   U.S. Oncology also negotiated for and collected inflated "data fees" from

      pharmaceutical manufacturers it purchased drugs from, including Amgen. U.S. Oncology

      sought these fees as a way to increase its profitability while not having to report these   [:
                                                                                                  i
                                                                                                  I
      monies to the Government.                                                                   1I
                                                                                                  'I
                                                                                                  '-!I
              159.   According to Michael Louviere, Vice President of Marketing for U.S.
                                                                                                  1!

      Oncology, when U.S. Oncology received a rebate below the federal best price level, it ran   ,I
                                                                                                  I
                                                                                                  I'
      the risk of having to have it "paid back[,]" and that in order to avoid that risk, U.S.     II
      Oncology demanded Amgen "throw in data fees and other stuff like that" instead of           ~


      including those monies "in the rebate."

              160.    Mr. Louviere explained that the data fees charged by U.S. Oncology were

      not set in advance by contract and were not disclosed to the Government.

              161.   Anthony Corrao, a former Amgen sales executive who managed Amgen's

      negotiations with U.S. Oncology, admitted to Dr. Piacentile that in one year he paid U.S.

      Oncology over $5 million in purpmted "data fees." Mr. Corrao stated that executives at

      Amgen knew, as did he, that such payments were "bogus" and "wrong," but paid them

      anyway at U.S. Oncology's behest, as doing so would induce continued use of Amgen

      products.

              162.    For the years 2000 to 2002, U.S. Oncology collected data fees from 3

      percent to as much as 6 percent of the total volume of drugs purchased by U.S. Oncology

      on behalf of its network physicians, although the actual cost of collecting data is only

      approximately one half of one percent of the purchase price.




                                                    36
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 38 of 80 PageID #: 2767




              163.    The data fees collected by U.S. Oncology were grossly inflated in

       relationship to the work performed by U.S. Oncology. Although the fee ostensibly was to

       pay for the cost of collecting and reporting data for the manufacturer, the fee was tied to

       the market share of the drug that U.S. Oncology purchased.

               164.   The inflated data fees collected by U.S. Oncology from Amgen were not

       reported to the Government. Moreover, the Department of Health and Human Services

       Office of Inspector General has stated that although purchasers may contract in advance

       with manufacturers to collect data for a fee, the fee "should be fair market value for

       legitimate, reasonable and necessary services" and should be disclosed to the

       Government. See OIG Guidance, 68 Fed. Reg. at 23736.

                      iv.     Free "Practice Management"

               165.   According to George Lorenz, one of Amgen' s pharmaceutical district

       sales directors, Amgen routinely supplied money, free services and equipment to U.S.

       Oncology affiliated physicians who prescribed Amgen drugs.

               166.   For instance, at U.S. Oncology's behest, Amgen provided free practice

       management consulting services to certain U.S. Oncology physicians who prescribed

       Amgen drugs. The provision of these extraordinarily valuable services, to specific,

       targeted physicians by Amgen constituted illegal kickbacks.

               167.   Mr. Lorenz also disclosed to Relator Piacentile that Amgen gave

       physicians equipment including computers used to operate prescription inventory

       management software as an incentive to purchase Amgen drugs.




                                                    37
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 39 of 80 PageID #: 2768




                       v.     Educational Grants

              168.     In detailing Amgen's marketing of its cancer drug Aranesp®, Mr. Lorenz

       described to Dr. Piacentile how Amgen tailored the grants it provided to physicians as

       rewards for purchasing this drug-not for legitimate research purposes. Relator Kilcoyne

       also understood that Amgen would use its grant money to reward market share movement

       of Amgen drugs.

              169.     Moreover, these grants were initiated and directed by Amgen's sales and

       marketing agents rather than its science division.

               I 70.   To further entice the physicians' use of Amgen products, Amgen would

       send directly to the U.S. Oncology physicians' various "educational grants."

              171.     For example, Mr. Lorenz shared that Amgen provided educational grants

       to a U.S. Oncology owned practice in Berkshire (Pittsfield), Massachusetts, which

       Relator Kilcoyne serviced and which had a good reputation for strong market share

       movement on Amgen product. Specifically, the U.S. Oncology Berkshire practice moved

       its market share to 92% usage of Amgen's Aranesp® drug. Mr. Lorenz stated that the

       U.S. Oncology Berkshire practice, with good usage metrics for Amgen's products, would

       receive more educational monies than other Jesser performing U.S. Oncology practices.

              172.     These educational grants were knowingly accepted by U.S. Oncology

       physicians as a form of kickback in exchange for their high usage of Amgen products,

       and were not properly reported to the Govermnent.




                                                    38
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 40 of 80 PageID #: 2769




                        vi.    Speaker Fees

                 173.   Dr. Piacentile interviewed Arthur Hodari Henry, an Amgen marketing
                                                                                                 '
       representative, on June 6, 2004. Mr. Henry detailed Amgen's effmts to market Aranesp®,
                                                                                                 i
       Neupogen®, and Neulasta®. Amgen routinely paid "honoraria" and "speaking fees" to         l,,i
                                                                                                 I
                                                                                                 ij
       physicians and nurses who had authority to recommend pharmaceutical purchases. These      II
                                                                                                 I-I
       fees typically amounted to $1,000 to $1,500 for each engagement. The fees were usually    I~

                                                                                                 i
       given as a reward to physicians who prescribed a satisfactory quota of Amgen drugs.

                 174.   U.S. Oncology physicians often received such speaking fees from Amgen.
                                                                                                 I
                                                                                                 'i
                                                                                                 ~

                                                                                                 !
                 175.   For example, Amgen paid $5,000 in fees to William Faines, a pharmacy     II,,
                                                                                                 I
       director for Defendant U.S. Oncology, to talk to doctors about the effectiveness of       I
       Amgen drugs.

                 176.   Amgen also paid honoraria to another U.S. Oncology individual named

       Julie out ofNmth Carolina for various speaking engagements, largely because of her

       practice's enhanced usage of Amgen products.

                 177.   Amgen paid honoraria to physicians out of Amgen's educational budget.

       Lavish dinners which accompanied such talks were paid for from Amgen' s promotional

       budget.

                 178.   These speaker fees were knowingly accepted by U.S. Oncology personnel

       as a form of kickback in exchange for their high usage of Amgen products, and were not

       properly reported to the Government.




                                                   39
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 41 of 80 PageID #: 2770




                      vii.    Travel Offers

              179.    Relator Kilcoyne has personal knowledge that Amgen also offered, and

       U.S. Oncology affiliated physicians accepted, travel packages whereby for the purported

       purpose of educational meetings wherein lip service would be paid to teaching U.S.

       Oncology physicians about Amgen's products, Amgen would offer U.S. Oncology

       physicians expensive trips to luxury hotels-such as the Hotel Viking in Newport, Rhode
                                                                                                   Ir
                                                                                                   I




       Island-as a fmm of kickback in exchange for U.S. Oncology's continued use of                II
                                                                                                   I
       Amgen's products.
                                                                                                   1!


              180.    These travel offers were knowingly accepted by U.S. Oncology physicians
                                                                                                   i
       as a form of kickback in exchange for their high usage of Amgen products, and were not      II
                                                                                                   I


       properly reported to the Government.                                                        II




              I 81.
                      viii.   Additional Rebates and Discounts

                      Mr. Louviere explained that in addition to the discounts, data fees, and
                                                                                                   I
                                                                                                   •




       other kickbacks discussed above, U.S. Oncology negotiated for and received an

       additional $30 million "rebate" in 2003 from Amgen.

              182.    Specifically, U.S. Oncology negotiated enhanced Aranesp discounts and

       rebates by which it received an additional 5% off-invoice discount for a total of 10% off

       W AP through September 2002, plus an additional 5% rebate.

              183.    U.S. Oncology purposefully chose not to repmt this $30 million "rebate"

       from Amgen to the Government.




                                                   40
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 42 of 80 PageID #: 2771




          B.      Illegality of U.S. Oncology's Fraud

               184.   The value of defendant U.S. Oncology's illegal collections is the measure

       of the kickbacks or price discounts received by U.S. Oncology and its physicians, plus

       the unnecessary reimbursement paid by the government-funded health benefit programs.

               185.   Defendant U.S. Oncology knowingly engaged in the fraudulent conduct

       described in tbis Fourth Amended Complaint for the purpose of enriching itself and

       obtaining increased physician contracts at the expense of the federal and state

       governments. In particular, through the use of the Quarterly Business Review which

       detailed incentive payments (i.e., illegal kickbacks) from manufacturers, U.S. Oncology

       encouraged all of its network physicians to actively engage in moving market share to

       manufacturers who provided greater "incentives". Rather than focusing on using the

       pharmaceutical products that offered the best results for its cancer patients, U.S.

       Oncology's primary motivation was procuring the largest kickbacks possible.

               186.   By facilitating kickbacks to physicians, defendant U.S. Oncology violated

       applicable statutes and regulations, including the AKS, the FCA, and the Medicaid

       Rebate Statute. Moreover, U.S. Oncology violated the best price statute.

               187.   Michael Louviere, Vice President of Marketing for U.S. Oncology,

       outright admitted to Relator Piacentile that U.S. Oncology knew that its arrangement with

       Amgen was violating best price rules and regulations. Mr. Louviere said that "we do dip

       below [best price] every now and then and what happens if they catch us then they .

       . . will have to go back and pay back the government[.]" Mr. Louviere indicated that it

       was "wmth the chance" and that having to make back-payments was "no big deal[.]"




                                                    41
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 43 of 80 PageID #: 2772




              188.    Through its illegal business practices, defendant U.S. Oncology

       encouraged overutilization of potentially unnecessary prescription drugs, induced

       excessive payments from federal and state government-funded health benefit programs,

       undermined physicians' and patients' freedom to choose appropriate drug therapies, and

       generated additional income through referrals received.

              189.    The Govemment' s prosecution of other companies including Amgen and

       Amerisource Bergen shows that it believed this misconduct was material to its decision to

       reimburse physician-payments. Had federal and state government-funded health benefit

       programs been aware that drugs were prescribed by U.S. Oncology-network physicians

       had resulted from the conduct alleged in this Fourth Amended Complaint, they would not

       have paid the claims submitted as a result of U.S. Oncology's illegal acts.

              190.    Knowing the consequences of discovery ofthe fraudulent scheme, U.S.

       Oncology concealed its illegal activities from the Government in order to continue

       defrauding federal and state government-funded health insurance programs.

              191.    For example, U.S. Oncology knowingly refused to disclose to federal and

       state governments the rebates and data fees it received from manufacturers like Amgen.

       Amgen and U.S. Oncology, as co-conspirators, submitted false pricing data to the

       Government to encourage inflated reimbursement to prescribers, to avoid paying higher

       Medicaid rebates, and to conceal their illegal activities from the Government. As a result,

       federal and state govemment-funded health insurance programs paid hundreds-of

       millions-of-dollars in reimbursements for Amgen prescription drugs that were prescribed

       by U.S. Oncology affiliated physicians, in part, because of the payment of unlawful

       kickbacks by Am gen.




                                                   42
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 44 of 80 PageID #: 2773




                192.   As a result of U.S. Oncology's unlawful behavior, the Government has

       suffered substantial economic harm. Relators estimate U.S. Oncology improperly

       received in excess of $500 million due to its kickback scheme, and an additional $500

       million due to its best price conspiracy.

                                     GENERAL ALLEGATIONS

           A.        Federal Government-Funded Health Assistance Programs and Direct
                     Health Insurance Plans

                1.     Medicare

                        a.   Generally

                193.   The Medicare Program is a federal government-funded medical assistance

       program, primarily benefiting the elderly, that was created in 1965 when Congress

       enacted Title XVIII of the Social Security Act, 42 U.S.C. §§ 1395, et seq. (hereinafter,

       "Medicare"). Medicare is administered by the federal Centers for Medicare and Medicaid

       Services ("CMS"), known prior to 2001 as the Health Care Financing Administration,

       which is a division of the U.S. Department of Health and Human Services ("HHS"). It is

       funded by taxpayer revenue. Medicare was designed to be a health insurance program

       and to provide for the payment of hospital services, medical services, and durable

       medical equipment to persons older than 65 years of age and others who qualify under

       the terms and conditions of the Medicare Program. Payments made under the Medicare

       Program include payment for certain prescription medications used during treatment at an

       appropriate medical facility and otherwise, as well as certain injectable drugs and drugs

       used in conjunction with the treatment of patients with end-stage renal disease and/or

       undergoing dialysis. Pursuant to the Medicare Prescription Drug Improvement and




                                                   43
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 45 of 80 PageID #: 2774




      Modernization Act of2003, Medicare Part D took effect, extending prescription drug

       coverage to all Medicare-eligible persons wbo elect to participate in Part D.

                      b.     "Reasonable and Necessary" Precondition to Payment

              194.    Under Medicare, reimbursement is prohibited if the item or service is not

      "reasonable and necessary for the diagnosis and treatment of illness or injury or to        i
                                                                                                  I
                                                                                                  I;-




                                                                                                  ~
       improve the functioning of a malformed body member." 42 U.S.C. § 1395y(a)(l)(A).

              2.      Medicaid                                                                    '
              195.    The Medicaid Program (hereinafter, "Medicaid") was also created in 1965

       when Congress enacted Title XIX of the Social Security Act to expand the nation's

       medical assistance program to cover the needy, medically-needy aged, blind, or disabled,

       and needy families with dependent children. 42 U.S.C. §§ 1396-1396v. The Medicaid

       program is funded by both federal and state government (collectively referred to as

       "Medicaid Funds"), with the federal contribution computed separately for each state. 42

       U.S.C. §§ 1396b, 1396d(b). At the federal level, Medicaid is administered by CMS.

       Medicaid is used by 49 states, each of which has a state Medicaid agency to administer

       the program. Medicaid was designed to assist participating states in providing medical

       services, durable medical equipment, and prescription drugs to financially-needy

       individuals who qualify for Medicaid.

               196.   Each state is permitted, within certain parameters, to design its own

       medical assistance plan, subject to approval by the HHS. Among other forms of medical

       assistance, the states are permitted to provide medical assistance from the Medicaid

       Funds to eligible persons for inpatient and outpatient prescription drugs. 42 U.S.C. §§

       1396a(IO)(A), 1396d(a)(12).




                                                   44
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 46 of 80 PageID #: 2775




              3.      General Provisions Applicable to Both Medicare and Medicaid

               197.   Federal law prohibits a person from knowingly presenting or causing to be

       presented to Medicare or Medicaid a claim for a medical or other item or service that the
                                                                                                      Ili
       person knows or should know was "not provided as claimed," a claim for such items or           I
       services that is "false or fraudulent," or a claim that is "for a pattem of medical or other
                                                                                                      !
                                                                                                      rl




                                                                                                      I
                                                                                                      'I
       items or services that [the] person knows or should know are not medically necessary."

       42 U.S. C. §§ 1320a-7a(a)(l)(A), (B) & (E). Violation of this section is subject to a civil

       monetary penalty of $10,000 for each item or service, plus damages measured as three

       times the amount of each claim submitted, and exclusion from further participation in the

       programs.

               4.     Direct Federal Health Insurance Plans

                      a.      TRICARE/CHAMPVA

               198.   TRICARE, originally known as the Civilian Health and Medical Program

       of the Uniformed Services, 10 U.S.C. §§ 1071-1106, administered by the Department of

       Defense ("DoD"), is the United States military's managed health care program, designed

       to maintain the health of active duty service personnel, provide health care during

       military operations, and offer health care to non-active duty beneficiaries, including

       dependents of active duty personnel and military retirees and their dependents.

               199.   TRICARE operates through various militaty-operated hospitals and clinics

       worldwide and is supplemented through contracts with civilian health care providers.

       TRICARE is a triple-option benefit program designed to give beneficiaries a choice

       between health maintenance organizations, preferred provider organizations, and fee-for-

       service benefits. Five managed care support contractors create networks of civilian health




                                                     45
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 47 of 80 PageID #: 2776




       care providers. Military prescription drug benefits are provided through three programs:

       military treatment facility outpatient pharmacies, TRlCARE contractor retail pharmacies,

       and a national contractor's mail-order service.

                200.   The Civilian Health and Medical Program of the Department of Veterans

       Affairs ("CHAMPVA"), administered by the Department of Veterans Affairs (the "VA"),

       provides health care coverage to qualified families of deceased or 100% disabled veterans.

                       b.      FEHBP

                201.   The Federal Employees Health Benefits Program ("FEHBP") provides

       health insurance coverage for nearly 8.7 million federal employees, retirees, and their

       dependents. The FEHBP is a collection of individual health care plans, including the Blue

       Cross and Blue Shield Association, Government Employees Hospital Association, and

       Rural Carrier Benefit Plan. FEHBP plans are managed by the Office of Personnel

       Management.

           B.      The Anti-Kickback Statute, Kickback Regulations and Compliance
                   Guides, the False Claims Act, and the Medicaid Rebate Statute

                   a. The Anti-Kickback Statute

                202.   The Anti-Kickback Statute prohibits kickbacks by providing a civil

       monetary penalty of $50,000 for each act by an individual or entity that violates 42

       U.S.C. § 1320a-7a(a)(7), which defines "[i]mproperly filed claims" as "[a]ny person

       (including an organization, agency, or other entity ...) that ... commits an act described

       in paragraph (I) or (2) of section" 1320a-7b(b) of this title. [defining the criminal offense

       of"illegal remuneration" (i.e., kickbacks)]. The statute defines "illegal remuneration"

       (i.e., kickbacks) as:




                                                    46
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 48 of 80 PageID #: 2777




                  (1) Whoever knowingly and willfully solicits or receives any
                  remuneration (including any kickback, bribe, or rebate) directly or
                  indirectly, overtly or covertly, in cash or in kind-

                      ***
                      (B) in return for purchasing, leasing, ordering, or arranging for
                      or recommending purchasing, leasing, or ordering any good,
                      facility, service, or item for which payment may be made in
                      whole or in part under a Federal health care program,

                  ***
                  (2) Whoever knowingly and willfully offers or pays any
                  remuneration (including any kickback, bribe, or rebate) directly or
                  indirectly, overtly or covertly, in cash or in kind to any person to
                  induce such person-

                  ***
                      (B) to purchase, lease, order, or arrange for or recommend
                      purchasing, leasing, or ordering any good, facility, service, or
                      item for which payment may be made in whole or in part under
                      a Federal health care program,

       42 U.S.C. § 1320a-7b(b) (emphasis added). The offense is also a felony punishable by

       fines of up to $25,000 and imprisonment for up to five years. 42 U.S.C. § 1320a-7b(b).

              203.    The Anti-Kickback Statute also prohibits inducements to patients (i.e.

       coupons) by providing civil penalties of$10,000 for each item or service by an individual

       or entity that violates 42 U.S.C. § 1320a-7a(a)(5), which defines "[i]mproperly filed

       claims" as"[a]ny person (including an organization, agency, or other entity ...) that--

                  (5) offers to or transfers remuneration to any individual eligible for
                  benefits under subchapter XVIII of this chapter, or under a State
                  health care program (as defined in section 1320a-7(h) of this title)
                  that such person knows or should know is likely to influence such
                  individual to order or receive from a particular provider,
                  practitioner, or supplier any item or service for which payment
                  may be made, in whole or in part, under subchapter XVIII of this
                  chapter, or a State health care program (as so defined)[.]




                                                    47
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 49 of 80 PageID #: 2778




       42 U.S.C. § 1320a-7a(a)(5).

              204.      In accordance with the Anti-Kickback Statute, Medicare and Medicaid

       regulations directly prohibit any provider from receiving remuneration paid with the

       intent to induce referrals that takes into account the "volume or value" of any referrals or

       business generated. See 42 C.P.R.§ 1001.952(£)(2). Such remuneration amounts to a

       kickback and can increase the expenditures paid by government-funded health benefit

       programs by leading to over-utilization of prescription drugs, inducing medically

       unnecessary and excessive reimbursements. Kickbacks also effectively reduce patients'

       healthcare choices, because unscrupulous (or unknowing) physicians steer their patients

       to various dmg products based on the physician's own interests rather than the patients'

       medical needs.

              205.      The Anti-Kickback Statute contains statutory exceptions and regulatory

       "safe harbors" excluding certain types of conduct from liability. See 42 U.S.C. § 1320a-

       7(b)(3) and 42 C.P.R.§ 1001.952. None of these statutory exceptions or regulatory safe

       harbors applies to U.S. Oncology's conduct in this matter.

              206.      The Medicare and Medicaid Patient and Program Protection Act of 1987

       authorizes the exclusion of an individual or entity from participation in the Medicare and

       Medicaid programs if it is determined that the party has violated the Anti-Kickback

       Statute. ln addition, the Balanced Budget Act of 1997 amended that Act to impose an

       administrative civil monetary penalty for Anti-Kickback Statute violations: $50,000 for

       each act and an assessment of not more than three times the amount of remuneration

       offered, paid, solicited or received, without regard to whether a portion of such




                                                    48
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 50 of 80 PageID #: 2779




      remuneration was offered, paid, solicited or received for a lawful purpose. See 42 U.S.C.

       § 1320a-7a(a)(7).

                     b. Kickback Regulations and Compliance Guides

               207.     American Medical Association ("AMA") policy states that "[t]o avoid the
                                                                                                  I
       acceptance of inappropriate gifts, physicians should observe the following guidelines:
                                                                                                  li
                                                                                                  1'-

               (1)      Any gifts accepted by physicians individually should                      1
                        primarily entail a benefit to patients and should not be of
                                                                                                  .I
                        substantial value .... Cash payments should not be                        I
                        accepted.                                                                 i,.l
                                                                                                   I
               (2)      Individual gifts ofliiinima't"value are permissible as long as            1
                        the gifts are related to the physician's work (e.g., pens and
                        notepads).                                                                 !
                                                ***                                               I
               (7)      No gifts should be accepted if there are strings attached.                ~i
                        For example, physicians should not accept gifts if they are
                        given in relation to the physician's prescribing practices. In            Il
                        addition, when companies underwrite medical conferences
                        or lectures other than their own, responsibility for and
                        control over the selection of content, faculty, educational               !
                        methods, and materials should belong to the organizers of
                        the conferences or lectures.

       American Medical Association, Council on Ethical and Judicial Affairs, "Gifts to
                                                                                                  II
       Physicians from Industry" See AMA Ethical Opinion 8.061.

               208.     AMA policy also prohibits physicians from accepting "any kind of

       payment or compensation from a drug company ... for prescribing its products." See

       AMA Ethical Opinions 6.04 (Fee Splitting); see also AMA Ethical Opinion 6.02 (Fee

       Splitting).

               209.     The American College of Physicians' Ethics Manual ("Ethics Manual")

       recognizes "drug industry gifts" as having potentially negative influence on clinical




                                                      49
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 51 of 80 PageID #: 2780




      judgment and notes that it is "unethical for a physician to receive a commission or a

      kickback from anyone, including a company that manufactures or sells ... medications

      that are used in the care of the physician's patients." See Ethics Manual, Financial

      Conflicts of Interest.
                                                                                                     }
              210.    Free or discounted equipment or services, such as computers, faxes or          !.I
                                                                                                     i
      business management consulting services to physicians are "suspect" under the Anti-
                                                                                                     r
                                                                                                     I
      Kickback Statute, 42 U.S. C. §1320(a), et seq., as are educational grants and payments to      I
                                                                                                     I
      physicians for consulting services. See Office of Inspector General Guidance,                  II
      COMPLIANCE PROGRAM GUIDANCE FOR PHARMACEUTICAL MANUFACTURERS, 68 Fed.                          II

      Reg. 86 at 23731) (hereinafter, "OIG Guidance.")                                               !
                                                                                                     i
              211.    Research contracts that originate through the sales and marketing              I
      functions----or that are offered to doctors in connection with sales contacts-are
                                                                                                     i"
                                                                                                     '·
                                                                                                     I

      particularly suspect under the Anti-Kickback Statute. See OIG Guidance, 68 Fed. Reg. at
                                                                                                     I
                                                                                                     I;
                                                                                                     ,,j
                                                                                                     il
      23738. Most dubious in this regard is research that is initiated or directed by the sales or   il
                                                                                                     li
      marketing agents that is not transmitted to the manufacturer's science division. Id.           II
              212.    Free or discounted equipment or services, such as computers, faxes, or
                                                                                                     I
       business management consulting services are "suspect" under the Anti-Kickback Statute.

       See 59 Fed. Reg. at 65376.

                  c. The False Claims Act

              213.    Originally enacted in 1863, the Federal False Claims Act (the "FCA"), 31

       U.S.C. §§ 3729, et seq., was substantially amended in 1986 by the False Claims

       Amendments Act. The 1986 amendments enhanced the Government's ability to recover




                                                   50
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 52 of 80 PageID #: 2781




       losses sustained as a result of fraud against the United States. Further clarifying

       amendments were adopted in May 2009.

              214.    The FCA imposes liability upon any person who "knowingly presents, or

       causes to be presented [to the Government] a false or fraudulent claim for payment or

       approval"; or "knowingly makes, uses or causes to be made or used, a false record or

       statement material to a false or fraudulent claim"; or "knowingly makes, uses, or causes

       to be made or used, a false record or statement material to an obligation to pay or transmit

       money or property to the Government, or knowingly conceals or knowingly and

       improperly avoids or decreases an obligation to pay or transmit money or property to the

       Government." 31 U.S.C. § 3729(a)(l)(A), (B), (G). Any person found to have violated

       these provisions is liable for a civil penalty of up to $11,000 (adjusted annually for

       inflation) for each such false or fraudulent claim, plus three times the amount of the

       damages sustained by the Government.

              215.    The Act empowers private persons having information regarding a false or

       fraudulent claim against the Government to bring an action on behalf of the Government

       and to share in any recovery. The complaint must be filed under seal without service on

       any defendant. The complaint remains under seal while the Government conducts an

       investigation of the allegations in the complaint and determines whether to join the

       action. 31 U.S.C. § 3730(b).

               216.   Significantly, the FCA imposes liability where the conduct is merely "in

       reckless disregard of the truth or falsity of the information," and further clarifies that "no

       proof of specific intent to defraud is required." 31 U.S.C. § 3729(b).




                                                     51
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 53 of 80 PageID #: 2782




              217.    The FCA also broadly defines a "claim" as one that includes "any request

       or demand, whether under a contract or otherwise, for money or property ... that ... is

       made to a contractor, grantee, or other recipient, if the money or property is to be spent or

       used on the Government's behalf or to advance a Government program or interest, and if

       the United States Government--(!) provides or has provided any portion of the money or

       property requested or demanded; or (II) will reimburse such contractor, grantee, or other
                                                                                                       I
                                                                                                       '

       recipient for any pmtion of the money or property which is requested or demanded." 31

       U.S.C. § 3729(b)(2)(A).

              218.    The FCA is violated where a person who receives or provides kickbacks

       or price discounts in connection with the purchase or sale of a reimbursable drug seeks

       reimbursement from a federal government-funded health insurance program for the drug

       and certifies compliance with the Anti-Kickback Statute or the Medicaid Rebate Statute.

                  d. The Medicaid Rebate Statute

              219.    The Medicaid Rebate Statute, 42 U.S.C. §1396r-8, is designed to return

       money to the Medicaid program in the form of rebates from drug manufacturers.

              220.    In order to have their drugs eligible for Medicaid payment, all drug

       manufacturers must provide "best price" infmmation to the CMS. The CMS uses this

       "best price" information to calculate rebates payable to the Medicaid program.

              221.    Drug manufacturers provide both "best price" information and Average

       Manufacturer Price information to CMS. CMS then calculates a unit rebate amount, and

       provides that information to state Medicaid agencies. The states then use utilization data

       provided by pharmacies, and the unit rebate amount, to calculate the rebate owed to them

       by the manufacturer. The entire system, however, is based upon manufacturers honestly




                                                    52
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 54 of 80 PageID #: 2783




       conveying to CMS correct "best price" infmmation and Average Manufacturer Price

       information. Any errors, intentional or unintentional, will cause an underpayment in

       rebate amounts.

              222.    The Medicaid Rebate Statute states in pmt: the term "best price" - shall be
                                                                                                       ~
       inclusive of cash discounts, free goods that are contingent on any purchase requirement,        i
                                                                                                       I
       volume discounts, and rebates (other than rebates under this section). See 42                   f
                                                                                                       !
       U.S.C.1396r-8(c)(l )(c)(ii).

              223.    The federal government has great financial interest in the program. The

       Statute provides that amounts received by the states under the "best prices" program

       "shall be considered to be a reduction in the amount expended under the State plan in the

       quatter for medical assistance for purposes of' calculating the federal contribution to

       state Medicaid programs. See 42 U.S.C. 1396r-8(b)(l)(B).

              224.    As result of pervasive "best price" fraud, the Office of Inspector General

       promulgated compliance materials on April 28, 2003 which observed that manufacturers

       have "a strong financial incentive to hide de facto pricing concessions" (in particular,

       kickbacks and price discounts) that could affect "best price" calculations and trigger

       increased Medicaid rebates. See OIG Guidance, 68 Fed. Reg. at 23735. Moreover, the

       Office of Inspector General instructed manufacturers to repmt "best prices" which

       "accurately take into account price reductions, cash discounts, free goods contingent on a

       purchase agreement, rebates, up-front payments, coupons, goods in kind, free or reduced-

       price services, grants, or other price concessions or similar benefits offered to some or all

       purchasers." Id. at 23733-23734. In sum, according to the Office of Inspector General,




                                                    53
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 55 of 80 PageID #: 2784




       "pharmaceutical manufacturers are responsible for ensuring the integrity of data they

       generate that is used for govermnent reimbursement purposes." Id. at 23734.

                                        CLAIMS FOR RELIEF

                                     FIRST CAUSE OF ACTION

                            (False Claims Act: Presentation of False Claims)
                                    (31 U.S.C. § 3729(a)(l) (1994))
                                      (Pre-May 20, 2009 Conduct)

              225.    Relators repeat and incorporate by reference the allegations contained in

       Paragraphs I through 223 of this Complaint as if fully set forth herein, particularly the

       facts alleged in Paragraphs 37-43 (relating to the solicitation and receipt of kickbacks

       and additional unlawful remuneration), 66-183 (details of the conspiracy between

       Amgen and U.S. Oncology and the various violations that resulted in the presentation and

       submission of false claims for payment to the Govermnent), and 184-191 (a summary of

       the unlawfulness of U.S. Oncology's conduct).

              226.    As more particularly set forth in the foregoing paragraphs, by viltue of the

       acts alleged herein the defendants have knowingly presented or caused to be presented

       false or fraudulent claims for payment or approval in violation of31 U.S.C. § 3729(a)(l).

                                    SECOND CAUSE OF ACTION

                            (False Claims Act: Presentation of False Claims)
                                   (31 U.S.C. § 3729(a)(l )(A) (2009))
                                      (Post-May 20, 2009 Conduct)

               227.   Relators repeat and incorporate by reference the allegations contained in

       Paragraphs I through 223 of this Complaint as if fully set forth herein, particularly the

       facts alleged in Paragraphs 37-43 (relating to the solicitation and receipt of kickbacks

       and additional unlawful remuneration), 66-183 (details of the conspiracy between




                                                    54
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 56 of 80 PageID #: 2785




      Amgen and U.S. Oncology and the various violations that resulted in the presentation and

      submission of false claims for payment to the Government), and 184-191 (a summary of

      the unlawfulness of U.S. Oncology's conduct).

             228.      As more particularly set forth in the foregoing paragraphs, by vittue of the

      acts alleged herein the defendants have knowingly presented or caused to be presented

      false or fraudulent claims for payment or approval in violation of 31 U.S.C. §

      3729(a)(l)(A).

                                     TIITRD CAUSE OF ACTION

                               (False Claims Act: Making or Using False
                             Record or Statement to Cause Claitn to be Paid)
                                    (31 U.S.C. § 3729(a)(2) (1994))
                                      (Pre-June 7, 2008 Conduct)

             229.      Relators repeat and incorporate by reference the allegations contained in

      Paragraphs 1 through 223 of this Complaint as if fully set forth herein, particularly the

      facts alleged in Paragraphs 37-43 (relating to the solicitation and receipt of kickbacks

      and additional unlawful remuneration), 66-183 (details of the conspiracy between

      Amgen and U.S. Oncology and the various violations that resulted in the presentation and

      submission of false claims for payment to the Government), and 184-191 (a summary of

      the unlawfulness of U.S. Oncology's conduct).

             230.      As more particularly set forth in the foregoing paragraphs, by virtue of the

      acts alleged herein the defendants have knowingly made, used, or caused to be made or

      used false records or statements - i.e., the false certifications and representations made or

      caused to be made by defendants - material to false or fraudulent claitns in violation of

      31 U.S.C. § 3729(a)(2).




                                                    55
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 57 of 80 PageID #: 2786




                                    FOURTH CAUSE OF ACTION

                              (False Claims Act: Making or Using False
                            Record or Statement to Cause Claim to be Paid)
                                 (31 U.S.C. § 3729(a)(l)(B) (2009))
                                     (Post-June 7, 2008 Conduct)

              231.    Relators repeat and incorporate by reference tbe allegations contained in
                                                                                                       !I
       Paragraphs 1 through 223 of this Complaint as if fully set forth herein, particularly the
                                                                                                       t
                                                                                                       I!,,
       facts alleged in Paragraphs 37-43 (relating to tbe solicitation and receipt of kickbacks        ,,
                                                                                                       ]
       and additional unlawful remuneration), 66--183 (details of the conspiracy between               ij
                                                                                                       !i
                                                                                                       !


       Amgen and U.S. Oncology and the various violations that resulted in the presentation and

       submission of false claims for payment to the Government), and 184-191 (a summary of

       the unlawfulness ofU.S. Oncology's conduct).

              232.    As more particularly set forth in the foregoing paragraphs, by virtue of the

       acts alleged herein the defendants have knowingly made, used, or caused to be made or

       used false records or statements - i.e., the false certifications and representations made or

       caused to be made by defendants- material to false or fraudulent claims in violation of

       31 U.S.C. § 3729(a)(l)(B).

                                     FIFTH CAUSE OF ACTION

                            (False Claims Act: Making or Using False Record
                             Or Statement to Avoid an Obligation to Refund)
                                     (31 U.S.C. § 3729(a)(7) (1994))
                                       (Pre-May 20, 2009 Conduct)

              233.    Relators repeat and incorporate by reference the allegations contained in

       Paragraphs I through 223 of this Complaint as if fully set forth herein, particularly the

       facts alleged in Paragraphs 37-43 (relating to the solicitation and receipt of kickbacks

       and additional unlawful remuneration), 66--183 (details of the conspiracy between




                                                    56
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 58 of 80 PageID #: 2787




      Amgen and U.S. Oncology and the various violations that resulted in the presentation and
                                                                                                    I
      submission of false claims for payment to the Government), and 184-191 (a summary of

      the unlawfulness of U.S. Oncology's conduct).                                                 II
             234.    As more particularly set forth in the foregoing paragraphs, by virtue of the   I1
                                                                                                    i
      acts alleged herein the defendants knowingly made, used or caused to be made or used          "
                                                                                                    !!"
      false records or false statements-i.e., the false certifications made or caused to be made    r
                                                                                                    I
                                                                                                    ~

                                                                                                    ~
      by defendants-material to an obligation to pay or transmit money to the Government or

      knowingly concealed or knowingly and improperly avoided or decreased an obligation to

      pay or transmit money or property to the United States.                                       li
                                                                                                    i

                                    SIXTH CAUSE OF ACTION                                           I
                          (False Claims Act: Making or Using False Record                           I
                           Or Statement to Avoid an Obligation to Refund)
                                 (31 U.S.C. § 3729(a)(l)(G) (2009))
                                    (Post-May 20, 2009 Conduct)

             235.    Relators repeat and incorporate by reference the allegations contained in

      Paragraphs I through 223 of this Complaint as if fully set forth herein, particularly the

      facts alleged in Paragraphs 37-43 (relating to the solicitation and receipt of kickbacks

      and additional unlawful remuneration), 66--183 (details of the conspiracy between

      Amgen and U.S. Oncology and the various violations that resulted in the presentation and

      submission of false claims for payment to the Government), and 184-191 (a summary of

      the unlawfulness of U.S. Oncology's conduct).

             236.    As more particularly set forth in the foregoing paragraphs, by virtue of the

      acts alleged herein the defendants knowingly made, used or caused to be made or used

      false records or false statements-i.e., the false certifications made or caused to be made

      by defendants-material to an obligation to pay or transmit money to the Government or



                                                   57
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 59 of 80 PageID #: 2788




      knowingly concealed or knowingly and improperly avoided or decreased an obligation to

      pay or transmit money or property to the United States.

                                  SEVENTH CAUSE OF ACTION

                                      (False Claims Act: Conspiracy)
                                         (31 U.S.C. § 3729(a)(3))
                                       (Pre-May 20, 2009 Conduct)

              23 7.   Relators repeat and incmporate by reference the allegations contained in

      Paragraphs 1 through 223 of this Complaint as if full set forth herein, particularly the

      facts alleged in Paragraphs 37-43 (relating to the solicitation and receipt of kickbacks

      and additional unlawful remuneration), 66-183 (details of the conspiracy between

      Amgen and U.S. Oncology and the various violations that resulted in the presentation and

       submission of false claims for payment to the Government), and 184-191 (a summary of

      the unlawfulness of U.S. Oncology's conduct).

              238.    As more particularly set forth in the foregoing paragraphs, by virtue of the

       acts alleged herein the defendants conspired to get false or fraudulent claims paid by the

       United States and performed one or more acts to effect payment of false or fraudulent

       claims by the United States.

                                      EIGHTH CAUSE OF ACTION

                                      (False Claims Act: Conspiracy)
                                        (31 U.S.C. § 3729(a)(1)(C))
                                       (Post-May 20, 2009 Conduct)

              239.    Relators repeat and incorporate by reference the allegations contained in

       Paragraphs 1 through 223 of this Complaint as if full set forth herein, particularly the

       facts alleged in Paragraphs 37-43 (relating to the solicitation and receipt of kickbacks

       and additional unlawful remuneration), 66-183 (details of the conspiracy between




                                                    58
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 60 of 80 PageID #: 2789




       Amgen and U.S. Oncology and the various violations that resulted in the presentation and

       submission of false claims for payment to the Government), and 184-191 (a summary of

       the unlawfulness of U.S. Oncology's conduct).

                 240.    As more particularly set f01th in the foregoing paragraphs, by virtue of the

       acts alleged herein the defendants conspired to get false or fraudulent claims paid by the

       United States and performed one or more acts to effect payment of false or fraudulent

       claims by the United States.

                                       NINTH CAUSE OF ACTION

                                       (California False Claims Act)
                                     (Cal. Govt. Code §§ 12651 et seq.)

                 241.    Relators repeat and incorporate by reference the allegations contained in

       paragraphs 1 through 223 of this Complaint as if fully set forth herein, particularly the

       facts alleged in Paragraphs 37-43 (relating to the solicitation and receipt of kickbacks

       and additional unlawful remuneration), 66-183 (details of the conspiracy between

       Amgen and U.S. Oncology and the various violations that resulted in the presentation and

       submission of false claims for payment to the Government), and 184-191 (a summary of

       the unlawfulness of U.S. Oncology's conduct).

                 242.    By virtue of the acts described above, Defendants knowingly presented or

       caused to be presented, false or fraudulent claims to the California State Government for

       payment or approval.

                 24 3.   By virtue of the acts described above, Defendants knowingly made, used,

       or caused to be made or used false records and statements, and omitted material facts, to

       induce the California State Government to approve and pay such false and fraudulent

       claims.



                                                      59
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 61 of 80 PageID #: 2790




             244.    The California State Government, unaware of the falsity of the records,

      statements and claims made, used, presented or caused to be made, used or presented by

      Defendants, paid and continues to pay the claims that would not be paid but for the acts

      and/or conduct of Defendants as alleged herein.

             245.    By reason of the Defendants' acts, the State of California has been

      damaged, and continues to be damaged, in substantial amount to be determined at trial.

             246.    Pursuant to Cal. Govt. Code§ 12651(a), the State of California is entitled

      to three times the amount of actual damages plus the maximum penalty of $10,000 for

      each and every false or fraudulent claim, record or statement made, used, presented or

      caused to be made, used or presented by Defendants.

                                   TENTH CAUSE OF ACTION

                                       (Florida False Claims Act)
                                   (Fla. Stat. Ann.§§ 68.081 et seq.)

             24 7.   Relators repeat and incorporate by reference the allegations contained in

      paragraphs I through 223 of this Complaint as if fully set forth herein, particularly the

      facts alleged in Paragraphs 37--43 (relating to the solicitation and receipt of kickbacks

      and additional unlawful remuneration), 66-183 (details of the conspiracy between

      Amgen and U.S. Oncology and the various violations that resulted in the presentation and

      submission of false claims for payment to the Government), and 184-191 (a summary of

      the unlawfulness of U.S. Oncology's conduct).

             248.    By virtue of the acts described above, Defendants knowingly presented or

      caused to be presented, false or fraudulent claims to the Florida State Government for

      payment or approval.




                                                   60
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 62 of 80 PageID #: 2791




                249.   By virtue of the acts described above, Defendants knowingly made, used,

      or caused to be made or used false records and statements, and omitted material facts, to

      induce the Florida State Government to approve and pay such false and fraudulent

      claims.

                250.   The Florida State Government, unaware of the falsity of the records,

      statements and claims made, used, presented or caused to be made, used or presented by

      Defendants, paid and continues to pay the claims that would not be paid but for the acts

      and/or conduct of Defendants as alleged herein.

                251.   By reason of the Defendants' acts, the State of Florida has been damaged,

      and continues to be damaged, in substantial amount to be determined at trial.

                252.   Pursuant to Fla. Stat. Ann. § 68.082(2), the State of Florida is entitled to

      three times the amount of actual damages plus the maximum penalty of$11,000 for each

      and every false or fraudulent claim, record or statement made, used, presented or caused

      to be made, used or presented by Defendants.

                                  ELEVENTH CAUSE OF ACTION

                                       (Hawaii False Claims Act)
                                    (Haw. Rev. Stat.§§ 661-21 et seq.)

                253.   Relators repeat and incorporate by reference the allegations contained in

      paragraphs 1 through 223 of this Complaint as if fully set forth herein, particularly the

      facts alleged in Paragraphs 37-43 (relating to the solicitation and receipt of kickbacks

      and additional unlawful remuneration), 66-183 (details of the conspiracy between

      Amgen and U.S. Oncology and the various violations that resulted in the presentation and

      submission of false claims for payment to the Government), and 184-191 (a summary of

      the unlawfulness of U.S. Oncology's conduct).



                                                     61
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 63 of 80 PageID #: 2792




                 254.   By vhtue of the acts described above, Defendants knowingly presented or

       caused to be presented, false or fraudulent claims to the Hawaii State Government for

       payment or approval.

                 255.   By vhtue of the acts described above, Defendants knowingly made, used,

       or caused to be made or used false records and statements, and omitted material facts, to

       induce the Hawaii State Government to approve and pay such false and fraudulent

       claims.

                 256.   The Hawaii State Government, unaware of the falsity of the records,

       statements and claims made, used, presented or caused to be made, used or presented by

       Defendants, paid and continues to pay the claims that would not be paid but for the acts

       and/or conduct of Defendants as alleged herein.

                 257.   By reason of the Defendants' acts, the State of Hawaii has been damaged,

       and continues to be damaged, in substantial amount to be determined at trial.

                 258.   Pursuant to Haw. Rev. Stat.§ 661-21(a), the State of Hawaii is entitled to

       three times the amount of actual damages plus the maximum penalty of $10,000 for each

       and every false or fraudulent claim, record or statement made, used, presented or caused

       to be made, used or presented by Defendants.

                                   TWELFTH CAUSE OF ACTION

                            (Illinois Whistleblower Reward and Protection Act)
                                    (740 Ill. Camp. Stat.§§ 175/1 et seq.)

                 259.   Relators repeat and incorporate by reference the allegations contained in

       paragraphs 1 through 223 of this Complaint as if fully set forth herein, particularly the

       facts alleged in Paragraphs 37-43 (relating to the solicitation and receipt of kickbacks

       and additional unlawful remuneration), 66-183 (details of the conspiracy between



                                                     62
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 64 of 80 PageID #: 2793




      Amgen and U.S. Oncology and the various violations that resulted in the presentation and

      submission of false claims for payment to the Government), and 184-191 (a summary of

      the unlawfulness of U.S. Oncology's conduct).

             260.    By virtue of the acts described above, Defendants knowingly presented or

      caused to be presented, false or fraudulent claims to the Illinois State Government for

      payment or approval.

             261.    By virtue of the acts described above, Defendants knowingly made, used,

      or caused to be made or used false records and statements, and omitted material facts, to

      induce the Illinois State Government to approve and pay such false and fraudulent claims.

             262.    The Illinois State Government, unaware of the falsity of the records,

      statements and claims made, used, presented or caused to be made, used or presented by

      Defendants, paid and continues to pay the claims that would not be paid but for the acts

      and/or conduct of Defendants as alleged herein.

             263.    By reason of the Defendants' acts, the State of Illinois has been damaged,

      and continues to be damaged, in substantial amount to be determined at trial.

             264.    Pursuant to 740 Ill. Comp. Stat.§ 175/3(a), the State of Illinois is entitled

      to three times the amount of actual damages plus the maximum penalty of $11,000 for

      each and every false or fraudulent claim, record or statement made, used, presented or

      caused to be made, used or presented by Defendants.

                               THIRTEENTH CAUSE OF ACTION

                       (Louisiana Medical Assistance Programs Integrity Law)
                               (La. Rev. Stat. Ann.§§ 46:439.1 et seq.)

             265.    Relators repeat and incorporate by reference the allegations contained in

      paragraphs I through 223 of this Complaint as if fully set forth herein, particularly the



                                                   63
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 65 of 80 PageID #: 2794




      facts alleged in Paragraphs 37-43 (relating to the solicitation and receipt of kickbacks

      and additional unlawful remuneration), 66-183 (details of the conspiracy between

      Amgen and U.S. Oncology and the various violations that resulted in the presentation and

      submission of false claims for payment to the Government), and 184-191 (a summary of

      the unlawfulness of U.S. Oncology's conduct).

                266.   By virtue of the acts described above, Defendants knowingly presented or

      caused to be presented, false or fraudulent claims to the Louisiana State Government for

      payment or approval.

                267.   By virtue of the acts described above, Defendants knowingly made, used,

      or caused to be made or used false records and statements, and omitted material facts, to

      induce the Louisiana State Government to approve and pay such false and fraudulent

      claims.

                268.   The Louisiana State Government, unaware of the falsity of the records,

      statements and claims made, used, presented or caused to be made, used or presented by

      Defendants, paid and continues to pay the claims that would not be paid but for the acts

      and/or conduct of Defendants as alleged herein.

                269.   By reason of the Defendants' acts, the State of Louisiana has been

      damaged, and continues to be damaged, in substantial amount to be determined at trial.

                270.   Pursuant to La. Rev. Stat. Ann.§ 46:438.6, the State of Louisiana is

      entitled to three times the amount of actual damages plus the maximum penalty of

      $10,000 for each and every false or fraudulent claim, record or statement made, used,

      presented or caused to be made, used or presented by Defendants.




                                                   64
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 66 of 80 PageID #: 2795




                                FOURTEENTH CAUSE OF ACTION

                                  (Massachusetts False Claims Law)
                                (Mass. Gen. Laws ch. 12, §§ SA et seq.)

              271.    Relators repeat and incorporate by reference the allegations contained in

       paragraphs 1 through 223 of this Complaint as if fully set forth herein, particularly the

       facts alleged in Paragraphs 37--43 (relating to the solicitation and receipt of kickbacks     'i


       and additional unlawful remuneration), 66-183 (details of the conspiracy between              r
                                                                                                     I'

       Amgen and U.S. Oncology and the various violations that resulted in the presentation and

       submission of false claims for payment to the Government), and 184-191 (a summary of

       the unlawfulness of U.S. Oncology's conduct). Moreover, Paragraphs 32, 42, 111, 114,

       137, 138, and 171 detail activities of U.S. Oncology occurr-ing in, or specifically

       targeting, the State of Massachusetts.

              272.    Relator Kilcoyne was an Amgen sales representative for the Greater

       Worcester/Boston, Massachusetts area. Relator Kilcoyne specifically recalls delivering

       Amgen "rebate" checks to physicians at three Massachusetts-based U.S. Oncology

       practices in his service area. Relator Kilcoyne recalls these quarterly rebate checks being

       worth several hundred thousand dollars each.

               273.   As addressed above, Relator Kilcoyne called upon Berkshire Hematology

       Oncology, aU .S. Oncology practice with three locations within Massachusetts. Relator

       Kilcoyne specifically recalls delivering kickback checks to that practice.

               274.   Berkshire Hematology Oncology never reported these illicit kickback

       checks to the State of Massachusetts when submitting claims for payment to the

       government-run health care programs, including but not limited to, the Massachusetts

       Medicaid Program.



                                                    65
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 67 of 80 PageID #: 2796




                  275.   By virtue of the acts described above, Defendants knowingly presented or

      caused to be presented, false or fraudulent claims to the Massachusetts Commonwealth

      Government for payment or approval.

                  276.   By virtue of the acts described above, Defendants knowingly made, used,

      or caused to be made or used false records and statements, and omitted material facts, to

      induce the Massachusetts Commonwealth Government to approve and pay such false and

      fraudulent claims.

                  277.   The Massachusetts Commonwealth Government, unaware of the falsity of

      the records, statements and claims made, used, presented or caused to be made, used or

      presented by Defendants, paid and continues to pay the claims that would not be paid but

      for the acts and/or conduct of Defendants as alleged herein.

                  278.   By reason of the Defendants' acts, the Commonwealth of Massachusetts

      has been damaged, and continues to be damaged, in substantial amount to be determined

      at trial.

                  279.   Pursuant to Mass. Gen. Laws ch. 12, § 5B, the Commonwealth of

      Massachusetts is entitled to three times the amount of actual damages plus the maximum

      penalty of$10,000 for each and every false or fraudulent claim, record or statement

      made, used, presented or caused to be made, used or presented by Defendants.

                                   FIFTEENTH CAUSE OF ACTION

                                   (Michigan Medicaid False Claims Act)
                                   (Mich. Comp. Laws§§ 400.601 et seq.)

                  280.   Relators repeat and incorporate by reference the allegations contained in

      paragraphs I through 223 of this Complaint as if fully set forth herein, particularly the

      facts alleged in Paragraphs 37-43 (relating to the solicitation and receipt of kickbacks



                                                      66
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 68 of 80 PageID #: 2797




      and additional unlawful remuneration), 66-183 (details ofthe conspiracy between

      Amgen and U.S. Oncology and the various violations that resulted in the presentation and

      submission of false claims for payment to the Government), and 184-191 (a summary of

      the unlawfulness of U.S. Oncology's conduct).

                 281.   By virtue of the acts described above, Defendants knowingly presented or

      caused to be presented, false or fraudulent claims to the State of Michigan for payment or

       approval.

                 282.   By virtue of the acts described above, Defendants knowingly made, used,

       or caused to be made or used false records and statements, and omitted material facts, to

       induce the Michigan State Government to approve and pay such false and fraudulent

       claims.

                 283.   The Michigan State Government, unaware of the falsity of the records,

       statements and claims made, used, presented or caused to be made, used or presented by

       Defendants, paid and continues to pay the claims that would not be paid but for the acts

       and/or conduct of Defendants as alleged herein.

                 284.   By reason of the Defendants' acts, the State of Michigan has been

       damaged, and continues to be damaged, in substantial amount to be determined at trial.

                 285.   Pursuant to Mich. Stat. § 400.612, the State of Michigan is entitled to a

       civil penalty equal to the full amount received by the person benefiting from the fraud,

      three times the amount of actual damages plus the maximum penalty of$10,000 for each

       and every false or fraudulent claim, record or statement made, used, presented or caused

       to be made, used or presented by Defendants.




                                                     67
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 69 of 80 PageID #: 2798




                                  SIXTEENTH CAUSE OF ACTION

                                        (Nevada False Claims Act)
                                    (Nev. Rev. Stat.§§ 357.010 et seq.)

                 286.   Relators repeat and incorporate by reference the allegations contained in

       paragraphs 1 through 223 of this Complaint as if fully set fmth herein, patticularly the

       facts alleged in Paragraphs 37-43 (relating to the solicitation and receipt of kickbacks

       and additional unlawful remuneration), 66-183 (details of the conspiracy between

       Amgen and U.S. Oncology and the various violations that resulted in the presentation and

       submission of false claims for payment to the Government), and 184-191 (a summary of

       the unlawfulness of U.S. Oncology's conduct).

                 287.   By virtue of the acts described above, Defendants knowingly presented or

       caused to be presented, false or fraudulent claims to the Nevada State Government for

       payment or approval.

                 288.   By virtue of the acts described above, Defendants knowingly made, used,

       or caused to be made or used false records and statements, and omitted material facts, to

       induce the Nevada State Government to approve and pay such false and fraudulent

       claims.

                 289.   The Nevada State Government, unaware of the falsity of the records,

       statements and claims made, used, presented or caused to be made, used or presented by

       Defendants, paid and continues to pay the claims that would not be paid but for the acts

       and/or conduct of Defendants as alleged herein.

                 290.   By reason of the Defendants' acts, the State of Nevada has been damaged,

       and continues to be damaged, in substantial amount to be determined at trial.




                                                     68
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 70 of 80 PageID #: 2799




                291.   Pursuant to Nev. Rev. Stat.§ 357.040(1), the State of Nevada is entitled to

      three times the amount of actual damages plus the maximum penalty of $10,000 for each

      and every false or fraudulent claim, record or statement made, used, presented or caused
                                                                                                     I'
                                                                                                     il
      to be made, used or presented by Defendants.                                                   i

                               SEVENTEENTH CAUSE OF ACTION
                                                                                                     I
                                                                                                     !
            (New Mexico Medicaid False Claims Act and Fraud Against Tax Payers Act)
                   (N.M. Stat. Ann.§§ 27-14-1 et seq. and§§ 44-9-1 et seq.)

                292.   Relators repeat and incorporate by reference the allegations contained in
                                                                                                     l
                                                                                                     !

                                                                                                     ~
                                                                                                     II
      paragraphs 1 through 223 of this Complaint as if fully set forth herein, particularly the      tl
                                                                                                     I
      facts alleged in Paragraphs 37--43 (relating to the solicitation and receipt of kickbacks

      and additional unlawful remuneration), 66--183 (details of the conspiracy between

      Amgen and U.S. Oncology and the various violations that resulted in the presentation and

      submission of false claims for payment to the Government), and 184-191 (a summary of

      the unlawfulness of U.S. Oncology's conduct).

                293.   By virtue of the acts described above, Defendants knowingly presented or

      caused to be presented, false or fraudulent claims to the New Mexico State Government

      for payment or approval.

                294.   By virtue of the acts described above, Defendants knowingly made, used,

      or caused to be made or used false records and statements, and omitted material facts, to

      induce the New Mexico State Government to approve and pay such false and fraudulent

      claims.

                295.   The New Mexico State Government, unaware of the falsity of the records,

      statements and claims made, used, presented or caused to be made, used or presented by




                                                    69
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 71 of 80 PageID #: 2800




      Defendants, paid and continues to pay the claims that would not be paid but for the acts

      and/or conduct of Defendants as alleged herein.

             296.    By reason of the Defendants' acts, the State of New Mexico has been

      damaged, and continues to be damaged, in substantial amount to be determined at trial.

             297.    Pursuant to N.M. Stat. Ann.§ 27-14-4 and§ 44-9-3, the State of New

      Mexico is entitled to three times the amount of actual damages plus the maximum penalty

      of$10,000 for each and every false or fraudulent claim, record or statement made, used,

      presented or caused to be made, used or presented by Defendants.

                               EIGHTEENTH CAUSE OF ACTION

                                    (New York False Claims Act)
                                 (N.Y. State Fin. Law§§ 187 et seq.)

             298.    Relators repeat and incorporate by reference the allegations contained in

      paragraphs I through 223 of this Complaint as if fully set forth herein, particularly the

      facts alleged in Paragraphs 37-43 (relating to the solicitation and receipt of kickbacks

      and additional unlawful remuneration), 66--183 (details of the conspiracy between

      Amgen and U.S. Oncology and the various violations that resulted in the presentation and

      submission offalse claims for payment to the Government), and 184--191 (a summary of

      the unlawfulness of U.S. Oncology's conduct).

             299.    By virtue of the acts described above, Defendants knowingly presented or

      caused to be presented, false or fraudulent claims to the New York State Government for

      payment or approval.

              300.   By virtue of the acts described above, Defendants knowingly made, used,

      or caused to be made or used false records and statements, and omitted material facts, to




                                                   70
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 72 of 80 PageID #: 2801
                                                                                                   I
                                                                                                   I'
                                                                                                   l
                                                                                                   IJ


      induce the New York State Government to approve and pay such false and fraudulent            i
                                                                                                   II
                                                                                                   !I
      claims.                                                                                      II
                                                                                                   "I!
                                                                                                   11
                301.   The New York State Government, unaware of the falsity of the records,       li
                                                                                                   '"
                                                                                                   II
      statements and claims made, used, presented or caused to be made, used or presented by       il
                                                                                                   li
                                                                                                   il
      Defendants, paid and continues to pay the claims that would not be paid but for the acts     ~
                                                                                                   j,

                                                                                                   I
      and/or conduct of Defendants as alleged herein.                                              rI
                                                                                                   II
                302.   By reason of the Defendants' acts, the State of New York has been           i!
                                                                                                   1
                                                                                                   l
                                                                                                   l
                                                                                                   ~
      damaged, and continues to be damaged, in substantial amount to be determined at trial.       I



      Pursuant to N.Y. State Fin. Law§ 189.1(g), the State of New York is entitled to three

      times the amount of actual damages plus the maximum penalty of $12,000 for each and

      every false or fraudulent claim, record or statement made, used, presented or caused to be

      made, used or presented by Defendants.

                                NINETEENTH CAUSE OF ACTION

                                 (Texas Medicaid Fraud Prevention Act)
                                (Tex. Hum. Res. Code§§ 36.001, et seq.)

                303.   Relators repeat and incorporate by reference the allegations contained in

      paragraphs 1 through 223 of this Complaint as if fully set fmth herein, particularly the

      facts alleged in Paragraphs 37-43 (relating to the solicitation and receipt of kickbacks

      and additional unlawful remuneration), 66-183 (details of the conspiracy between

      Amgen and U.S. Oncology and the various violations that resulted in the presentation and

      submission of false claims for payment to the Government), and 184-191 (a summary of

      the unlawfulness of U.S. Oncology's conduct). Moreover, Paragraphs 33-34 highlight

      that U.S. Oncology was headquartered, for all relevant times, in the State of Texas, and




                                                   71
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 73 of 80 PageID #: 2802




       Paragraph 81 alleges that U.S. Oncology operated a billing center-through which it

       directly facilitated the submission of false claims to the Government-in Houston, Texas.

                304.   U.S. Oncology, for all times relevant to this Fourth Amended Complaint,

       was headquartered in Houston, Texas. Following its $2.2 billion acquisition by

       McKesson Corporation, U.S. Oncology is presently headquartered in The Woodlands,

       Texas.

                305.   U.S. Oncology also operated one of its regional billing centers in Texas.

                306.   The illegal kickback scheme and other related illegal conduct set fmth

       above was part of U.S. Oncology's main strategy for driving revenue and profits, and was

       known about, negotiated for, approved of, and promoted by executives at U.S.

       Oncology's highest levels, include the corporate office in Texas.

                307.   Under the Texas Medicaid Fraud Prevention Act ("TMFPA"), an unlawful

       act subjects a defendant to liability for the value of payment related to the unlawful act.

                308.   There are thirteen unlawful acts specified in the TMFPA:

                       a.      knowingly makes or causes to be made a false statement or

                misrepresentation of a material fact to permit a person to receive a benefit or

                payment under the Medicaid program that is not authorized or that is greater than

                the benefit or payment that is authorized;

                       b.      knowingly conceals or fails to disclose information that permits a

                person to receive a benefit or payment under the Medicaid program that is not

                authorized or that is greater than the benefit or payment that is authorized;

                       c.      knowingly applies for and receives a benefit or payment on behalf

                of another person under the Medicaid program and converts any part of the




                                                     72
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 74 of 80 PageID #: 2803




            benefit or payment to a use other than for the benefit of the person on whose

            behalf it was received;

                   d.      knowingly makes, causes to be made, induces, or seeks to induce

            the making of a false statement or misrepresentation of material fact concerning:

            (A) the conditions or operation of a facility in order that the facility may qualify

            for certification or recertification required by the Medicaid program, including

            certification or recertification as: (i) a hospital; (ii) a nursing facility or skilled

            nursing facility; (iii) a hospice; (iv) an ICF-IID; (v) an assisted living facility; or

            (vi) a home health agency; or (B) information required to be provided by a federal

            or state law, rule, regulation, or provider agreement pertaining to the Medicaid

            program;

                   e.      except as authorized under the Medicaid program, knowingly pays,

            charges, solicits, accepts, or receives, in addition to an amount paid under the

            Medicaid program, a gift, money, a donation, or other consideration as a condition

            to the provision of a service or product or the continued provision of a service or

            product if the cost of the service or product is paid for, in whole or in part, under

            the Medicaid program;

                   f.      knowingly presents or causes to be presented a claim for payment

            under the Medicaid program for a product provided or a service rendered by a

            person who: (A) is not licensed to provide the product or render the service, if a

            license is required; or (B) is not licensed in the manner claimed;

                    g.     knowingly makes or causes to be made a claim under the Medicaid

            program for: (A) a service or product that has not been approved or acquiesced in




                                                  73
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 75 of 80 PageID #: 2804




            by a treating physician or health care practitioner; (B) a service or product that is

            substantially inadequate or inappropriate when compared to generally recognized

            standards within the particular discipline or within the health care industry; or (C)

            a product that has been adulterated, debased, mislabeled, or that is othetwise

            inappropriate;

                   h.        makes a claim under the Medicaid program and knowingly fails to

            indicate the type of license and the identification number of the licensed health

            care provider who actually provided the service;

                   1.        conspires to commit a violation of these enumerated acts;

                   j.        is a managed care organization that contracts with the commission

            or other state agency to provide or arrange to provide health care benefits or

            services to individuals eligible under the Medicaid program and knowingly: (A)

            fails to provide to an individual a health care benefit or service that the

            organization is required to provide under the contract; (B) fails to provide to the

            commission or appropriate state agency information required to be provided by

            law, commission or agency rule, or contractual provision; or (C) engages in a

            fraudulent activity in connection with the enrollment of an individual eligible

            under the Medicaid program in the organization's managed care plan or in

            connection with marketing the organization's services to an individual eligible

            under the Medicaid program;

                   k.        knowingly obstructs an investigation by the attorney general of an

            alleged unlawful act under this section;




                                                  74
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 76 of 80 PageID #: 2805




                      l.      knowingly makes, uses, or causes the making or use of a false
                                                                                                    fi,.
              record or statement material to an obligation to pay or transmit money or property    !I
                                                                                                    ji
                                                                                                    i!
                                                                                                    l
             to this state under the Medicaid program, or knowingly conceals or knowingly           ,,if

                                                                                                    II
              and improperly avoids or decreases an obligation to pay or transmit money or          il
                                                                                                    li
                                                                                                    ,,j;
              property to this state under the Medicaid program; or
                                                                                                    II
                      m.      knowingly engages in conduct that constitutes a violation under       !
                                                                                                    I
              Section 32.039(b).
                                                                                                    I
              309.    By virtue of the facts set forth above, Defendant committed unlawful acts

      as defined by the TMFPA, including, without limitation, the unlawful acts set forth at

      subsections (a), (b), (c), (d), (e), (i), (1), and (m) of the preceding paragraph.

              310.    By viltue of the facts described above, Defendant conspired to commit

      unlawful acts, in violation of the TMFPA.

              311.    Pursuant to Tex. Hum. Res. Code Ann.§ 36.052, a person who commits

      an unlawful act is liable to the State of Texas for: (I) the amount of any payment or the

      value of any monetary or in-kind benefit provided under the Medicaid program, directly

      or indirectly, as a result of the unlawful act, including any payment made to a third pmty;

      (2) interest on the amount of the payment or the value of the benefit described by

      Subdivision (I); (3) a civil penalty; and (4) two times the amount of the payment or the

      value of the benefit described by Subdivision(!).

              312.    Accordingly, the State of Texas is entitled to two times the amount of any

      payments obtained by the Defendants from the Texas Medicaid program as a result of

      Defendants' unlawful acts, along with appropriate interest and civil penalties.




                                                     75
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 77 of 80 PageID #: 2806




                               TWENTIETH CAUSE OF ACTION

                               (Virginia Fraud Against Taxpayers Act)
                                (Va. Code Ann.§§ 8.01-216.1 et seq.)

             313.    Relators repeat and incorporate by reference the allegations contained in

      paragraphs 1 through 223 of this Complaint as if fully set forth herein, particularly the

      facts alleged in Paragraphs 37-43 (relating to the solicitation and receipt of kickbacks

      and additional unlawful remuneration), 66-183 (details of the conspiracy between

      Amgen and U.S. Oncology and the various violations that resulted in the presentation and

      submission of false claims for payment to the Government), and 184-191 (a summary of

      the unlawfulness of U.S. Oncology's conduct).

             314.    By virtue of the acts described above, Defendants knowingly presented or

      caused to be presented, false or fraudulent claims to the Virginia Commonwealth

      Government for payment or approval.

             315.    By virtue of the acts described above, Defendants knowingly made, used,

      or caused to be made or used false records and statements, and omitted material facts, to

      induce the Virginia Commonwealth Government to approve and pay such false and

      fraudulent claims.

             316.    The Virginia Commonwealth Government, unaware of the falsity of the

      records, statements and claims made, used, presented or caused to be made, used or

      presented by Defendants, paid and continues to pay the claims that would not be paid but

      for the acts and/or conduct of Defendants as alleged herein.

             317.    By reason of Defendants' acts, the Commonwealth of Virginia has been

      damaged, and continues to be damaged, in a substantial amount to be determined at trial.




                                                  76
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 78 of 80 PageID #: 2807




              318.    Pursuantto Va. Code§ 8.01-216.3(A), the Conunonwealth of Virginia is

       entitled to three times the amount of actual damages plus the maximum penalty of

       $11,000 for each and every false or fraudulent claim, record or statement made, used,

       presented or caused to be made, used or presented by Defendants.                               I
                                                                                                      ,,
                                                                                                      I',!
                                      DEMANDS FOR RELIEF
                                                                                                      I
                                                                                                      ~-
              WHEREFORE, Relators, on behalf of the United States Government, demand

       judgment against Defendant U.S. Oncology, ordering that:

       As to the Federal Claims:

              a. Defendant pay an amount equal to three times the amount of damages the

       United States Government has sustained because of defendant's actions which Relators

       cun·ently estimate to be in the hundreds of millions of dollars, plus a civil penalty of not

       less than $6,500 and not more than $11,000 (adjusted for inflation), or such other penalty

       as the law may permit and/or require for each violation of31 U.S.C. § 3729, et seq.;

              b. Relators be awarded the maximum amount allowed pursuant to 31 U.S.C. §

       3730(d) of the False Claims Act and/or any other applicable provision of law;

              c. Relators be awarded all costs and expenses of this action, including attorneys'

       fees as provided by 31 U.S.C. § 3730(d) and any other applicable provision of the law;

       and

              d. Relators be awarded such other and further relief as the Court may deem to be

       just and proper.

       As to the State Claims:

              e. Relators and each named State Plaintiff be awarded statutory damages in an

       amount equal to three times the amount of actual damages sustained by each State as a




                                                   77
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 79 of 80 PageID #: 2808




      result of Defendants' actions, as well as the maximum statutory civil penalty for each

       violation by Defendants within each State, all as provided by:

              Cal. Govt. Code 12651;
              Fla. Stat. Ann. 68.082;
              Haw. Rev. Stat. 661-21;
              740 Ill. Comp. Stat. 175/3;
              La. Rev. Stat. § 46:438.6;
              Mass. Gen. Laws Ch. 12 5B;
              Mich. Comp. Laws§ 400.612;
              Nev. Rev. Stat. Ann. 357.040;
              N.M. Stat. Ann.§ 27-14-4 and§ 44-9-3;
              N.Y. Fin. Law§ 189.l(g); and
              Va. Code Ann. 8.01-216.3.

              f. Relators and Plaintiff State of Texas be awarded statutory damages in an

       amount equal to two times the amount of actual damages that Texas has sustained as a

       result of the defendants' actions within Texas, as well as the maximum statutory civil

       penalty for each violation ofTex. Hum. Res. Code Ann. 36.052;

              g. Relators be awarded their relator's share of any judgment to the maximum

       amount provided pursuant to:

              Cal. Govt. Code 12652(g)(2);
              Fla. Stat. Ann. 68.085;
              Haw. Rev. Stat. 661-27;
              740 Ill. Camp. Stat. § 175/4(d);
              La. Rev. Stat. § 46:439.4;
              Mass. Gen. Laws Ch. 12 SF;
              Mich. Camp. Laws§ 400.610a;
              Nev. Rev. Stat. Ann.§ 357.210;
              N.M. Stat. Ann.§ 27-14-9 and§ 44-9-7;
              N.Y. State Fin. Law§ 190.6;
              Tex. Hum. Res. Code Ann. 36.110; and
              Va. Code Ann. 8.01-216.7.

              h. Relators be awarded all costs and expenses associated with each of the pendent

       State claims, plus attorney's fees as provided pursuant to:

              Cal. Govt. Code 12652(g)(8);



                                                    78
Case 2:04-cv-03983-SJ-RML Document 171 Filed 11/16/18 Page 80 of 80 PageID #: 2809




             Fla. Stat. Ann. 68.086;
             Haw. Rev. Stat. 661-27;
             740 Ill. Comp. Stat.§ 175/4(d);
             La. Rev. Stat. § 46:439.4;
             Mass. Gen. Laws Ch. 12 SF;
             Mich. Comp. Laws§ 400.610a;
             Nev. Rev. Stat. Ann. 357.180;
             N.M. Stat. Ann.§ 27-14-9 and§ 44-9-7;
             N.Y. State Fin. Law§ 190.7;
             Tex. Hum. Res. Code Ann. 36.11 0; and
             Va. Code Ann. 8.01-216.7.

             i. Relators and the State Plaintiffs be awarded such other and further relief as the

      Court may deem to be just and proper.

                                          TRIAL BY JURY

             Relators hereby demand a trial by jury as to all issues.

                                                    STONE & MAGNANlNI LLP


                                                    By:    Is/ DavidS. Stone
                                                           David S. Stone
                                                           Robert A. Magnanini
                                                           100 Connell Drive, Suite 2200
                                                           Berkeley Heights, New Jersey 07922
                                                           Phone:973-218-1111
                                                           dstone@stonemagnalaw.com
                                                           rmagnanini@stonemagnalaw.com
                                                           Attorneys for Relators




      Dated: November 16, 2018




                                                  79
